        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 1 of 81




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS AND WILLIAM
ZHANG, individually and on behalf of all
others similarly situated,
                                              Civ. No. 1:20-cv-02809-LAK
                        Plaintiffs,
                                              CLASS ACTION
             v.


BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                        Defendants.


CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and
on Behalf of All Others Similarly Situated,
                                              Civ. No. 1:20-cv-03829-LAK
                        Plaintiffs,
             v.                               CLASS ACTION

BLOCK.ONE, BRENDAN BLUMER,
DANIEL LARIMER, IAN GRIGG, and
BROCK PIERCE,

                        Defendants.



            AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
                   OF THE FEDERAL SECURITIES LAWS
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 2 of 81




                                                TABLE OF CONTENTS
                                                                                                                                    Page

I.            SUMMARY OF THE ACTION ................................................................................. 1
II.           THE PARTIES ............................................................................................................ 9
III.          JURISDICTION AND VENUE................................................................................ 12
IV.           BACKGROUND FACTS ......................................................................................... 13
        A.     Cryptocurrencies and Blockchain Technology ........................................................ 13
        B.     The EOS Project and Ensuing ICO.......................................................................... 15
        C.     Defendants Aggressively Marketed EOS Securities in the United States ............... 20
        D.     Investors Purchased EOS Securities in the United States ........................................ 22
PART I: DEFENDANTS DID NOT REGISTER THE EOS TOKENS IN
VIOLATION OF THE SECURITIES ACT ................................................................................. 24
V.            THE EOS TOKENS WERE SECURITIES .............................................................. 24
        A.     EOS Token Purchasers Invested Money.................................................................. 24
        B.     EOS Token Purchasers Invested in a Common Enterprise...................................... 25
        C.     EOS Purchasers Expected to Profit from Owning EOS Securities.......................... 26
        D.     EOS Token Purchasers Expected Profits to be Derived from
               Defendants’ Managerial Efforts ............................................................................... 29
        E.     Defendants Repeatedly Falsely Stated that the EOS Tokens Were
               Not Securities ........................................................................................................... 32
PART II: DEFENDANTS MADE FALSE STATEMENTS IN VIOLATION OF THE
SECURITIES ACT AND THE EXCHANGE ACT .................................................................... 34
VI.           THE DEFENDANTS’ UNLAWFUL CONDUCT ................................................... 34
        A.     The EOS Blockchain Used 21 Block Producers in a Supposed Effort
               to Maintain Decentralization.................................................................................... 34
        B.     Problems in the EOS Blockchain Surfaced Almost Immediately ........................... 37
        C.     Arbitrators Stripped Block Producers of Power, Undermining the
               Decentralized Features of the EOS Blockchain ....................................................... 37
        D.     Corruption in the Election of Block Producers Concentrated Power
               in the Hands of a Few .............................................................................................. 38
        E.     Through their Misleading Statements, the Individual Defendants
               Raised $4 Billion for Themselves ............................................................................ 41
VII.          DEFENDANTS’ FALSE AND MISLEADING STATEMENTS............................ 42
        A.     Statements Made Prior to and During the ICO ........................................................ 42
        B.     Statements Made Subsequent to the ICO................................................................. 48




                                                                   i
            Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 3 of 81




 VIII.            THE TRUTH IS GRADUALLY REVEALED THROUGH A SERIESOF PARTIAL
                 CORRECTIVE DISCLOSURES .............................................................................. 50
IX.              CONFIDENTIAL WITNESSES HAVE PROVIDED FURTHER DETAIL ON THE
                 PROBLEMS WITH EOS AND AT BLOCK.ONE .................................................. 55
X.               DEFENDANTS’ FALSE STATEMENTS WERE MADE WITH SCIENTER....... 57
          A.      Motive and Opportunity ........................................................................................... 59
          B.      Core Operations ....................................................................................................... 61
XI.              CLASS ALLEGATIONS .......................................................................................... 61
          A.      Definition of Classes ................................................................................................ 61
          B.      The Classes Satisfy the Requirements of Rule 23 ................................................... 62
          C.      Presumption of Reliance: Fraud on the Market ....................................................... 64
PART III: COUNTS ..................................................................................................................... 66
XII.             SECURITIES ACT COUNTS AND DEFENDANTS ............................................. 66
          A.      Count One: Violation of Sections 12(a)(1) and (5) of the Securities Act Asserted
                  Against Block.one .................................................................................................... 66
          B.      Count Two: Violation of Section 12(a)(2) of the Securities Act Asserted Against
                  All Defendants ......................................................................................................... 67
          C.      Count Three: Violation of Section 15 of the Securities Act Asserted Against the
                  Individual Defendants .............................................................................................. 69
XIII.            EXCHANGE ACT COUNTS AND DEFENDANTS .............................................. 71
          A.      Count Four: Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                  Promulgated Thereunder Asserted Against All Defendants .................................... 71
          B.      Count Five: Violation of Section 20(a) of the Exchange Act Asserted Against the
                  Individual Defendants .............................................................................................. 74
XIV.             PRAYER FOR RELIEF ............................................................................................ 77
DEMAND FOR JURY TRIAL ................................................................................................... 77




                                                                    ii
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 4 of 81




       Lead Plaintiff Crypto Assets Opportunity Fund LLC (“Plaintiff”), on behalf of itself and

all others similarly situated, by its undersigned attorneys, brings this action against Defendants

block.one (also sometimes referred to herein as the “Company”), Brendan Blumer, Daniel

Larimer, Ian Grigg, and Brock Pierce (collectively, “Defendants”). With knowledge of its own

acts and acts occurring in its presence, and upon information and belief as to all other matters,

Plaintiff alleges the following:

I.   SUMMARY OF THE ACTION

       1.      This is a federal securities class action that asserts claims under the Securities Act

of 1933 (the “Securities Act”) and the Exchange Act of 1934 (the “Exchange Act”). This action

asserts claims arising under Sections 5 and 12(a)(1) of the Securities Act for failure to register

the EOS Securities (defined below) pursuant to the federal securities laws; Section 12(a)(2) of

the Securities Act for issuing the EOS Securities pursuant to a materially false and misleading

prospectus; Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder for

disseminating materially false and misleading statements concerning the EOS Securities during

the Class Period; and Section 15 of the Securities Act and Section 20(a) of the Exchange Act for

control person liability. For purposes of the Securities Act claims, this action is brought on

behalf of all investors who purchased securities issued by Block.one called “EOS Tokens” (the

“EOS Securities”) in or traceable to the initial coin offering (“ICO”) as described herein. For

purposes of the Exchange Act claims, this action is brought on behalf of all investors who

purchased EOS Securities during the period of June 26, 2017 to June 4, 2019.

       2.      This case arises out Defendants’ plan, fueled by a global frenzy over

cryptocurrencies and unchecked human greed, to raise billions of dollars through sales of a

cryptocurrency called EOS – an unregistered security – to investors in violation of the federal

securities laws. To drive the demand for and increase profit from the sales of EOS Securities,



                                                 1
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 5 of 81




Defendants also violated the securities laws by making materially false and misleading

statements about EOS, which artificially inflated the prices for the EOS Securities and damaged

unsuspecting investors.

       3.      Block.one was founded in early 2017 by Brock Pierce, Brendan Blumer, and

Daniel Larimer. They sought to capitalize on the investor fervor for cryptocurrencies by

promising that they would develop software to run a new highly decentralized blockchain (the

“EOS Blockchain”).        Blockchains are ledgers that record digital transactions between two

parties. Access rights to the assets in those transactions are represented by cryptographic tokens,

which are commonly referred to as “cryptocurrency.” The most prominent cryptocurrency is

bitcoin, but many others exist, including ether.

       4.      The most important feature of blockchains is that they are “decentralized.”

Centralized platforms are controlled by a single authority. Some prominent digital examples are

Yahoo! and Facebook. The centralized authority has the power to collect and store user data, can

set the rules of engagement for the platform, and can make unilateral determinations that affect

all users. Centralization requires inherent trust in the authority controlling the platform, including

that it will ensure that users’ data remains secure. Since all the information flows through a

single, central authority, however, centralized platforms are relatively easy to hack.

       5.      Decentralized systems spread the power and authority among many users. The

more users that are tied to a particular system, the more decentralized the platform typically

becomes. Specifically, decentralized platforms such as blockchain depend on many users to

verify information, and information flows directly from person to person, rather than through a

centralized authority. The main benefits are efficiency (from the elimination of transaction




                                                   2
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 6 of 81




intermediaries); transparency (from ability to access entire record of transactions by any user);

and security (from lack of central point of failure).

       6.       Decentralization occurs in degrees, and block.one hyped its ability to create a

more decentralized system that was superior to the blockchains already in existence: the EOS

Blockchain. Ostensibly, in order to fund the development of software that would underlie its new

blockchain (i.e., the “EOSIO software”), block.one began to devise a plan to offer and sell EOS

Securities in an “initial coin offering,” or “ICO.” Defendants first publicly announced this plan

on or about May 22, 2017, at a conference in New York City. The announcement was

accompanied by a flashy ad purchase displayed prominently on a large billboard overlooking

Times Square.

       7.       On June 5, 2017, block.one published a White Paper, which touted “a new

blockchain architecture designed to enable vertical and horizontal scaling of decentralized

applications. This is achieved by creating an operating system-like construct upon which

applications can be built. . . . The resulting technology is a blockchain architecture that may

ultimately scale to millions of transactions per second, eliminates user fees, and allows for quick

and easy deployment and maintenance of decentralized applications, in the context of a governed

blockchain.” The White Paper included a section called “Governance,” which highlighted the

features of control over the EOS Blockchain that would purportedly enhance its decentralization.

       8.       One of the most important features of the EOS Blockchain is its block producers.

In a YouTube video produced by block.One and posted on its website on June 20, 2018, Blumer

described block producers as “21 elected delegates by the token holders that are actually

confirming the transactions of the network.” Larimer further elaborated: “they’re basically the

sequencers or the witnesses that say … this is the priority someone has. You can almost view




                                                  3
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 7 of 81




the block producers like the DJs at the radio station, they are deciding . . . what goes on the air

and which callers to take.” In the same video, Brad Wyatt, a block.one engineer, described block

producers as “the custodians of the network” whose role is to “generate the chain that the rest of

the network would see and be able to independently validate, independently verify and build

apps on.” In fact, they are so important, Wyatt described them as the “central brain of that

blockchain.” He elaborated that the EOS Security owners would be able to “elect producers to

fulfill their own vision of what the EOSIO Blockchain should be.” Block.one promised investors

that the block producers would be elected by fair and democratic means. This was critical to the

decentralized functioning of the EOS Blockchain, and was a key reason why investors purchased

the EOS Securities. Block producers were given significant financial rewards, including a stake

in the inflation of the EOS Securities.

       9.      On June 26, 2017, Defendants began selling the EOS Securities in a year-long

ICO aimed at both wealthy investors and the general public. Block.one did not set a fixed price

for the tokens sold in the ICO, but instead sold the tokens at a price set by a Dutch auction. The

Company sold 200 million tokens during the first five days of the ICO, and thereafter, the

Company sold another 700 million tokens in 350 consecutive day-long auction periods of 2

million tokens each. Block.one kept ten percent (10%) of the EOS Securities for itself and

solicited online exchanges of digital assets (known as “cryptocurrency exchanges”) to list EOS

Securities on their platforms and encourage purchases by a wide universe of investors.

Block.one offered and sold EOS Securities using the “EOS Purchase Agreement,” which did not

comply with the requirements for a registered offering of securities. Further, the EOS Securities

did not (and do not) qualify for an exemption to the registration requirements under the federal

securities laws. By failing to prepare and file a registration statement, Block.one did not provide




                                                4
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 8 of 81




critical information to purchasers of EOS Securities, such as information about block.one’s

financial condition, future plans of operation and budget, the proposed uses of investor proceeds,

and detailed disclosures of material trends and the most significant factors that made the ICO

speculative and risky. Block.one thus failed to disclose information that was relevant to

investors’ evaluation of block.one’s promises about the EOS Securities and EOSIO software.

       10.     Following their initial sale, the EOS Securities also traded in a secondary market,

including on several cryptocurrency exchanges based in the United States, such as Coinbase,

Poloniex, and Kraken. Since July 2017, just one month after the start of their first public sale,

EOS Securities have been trading on numerous cryptocurrency exchanges, and their price soared

to a high of $22.89 on April 29, 2018.

       11.     Although block.one did not file a registration statement, the Individual

Defendants, who promoted the sale of EOS Securities, made a host of materially false and

misleading statements to induce investors to purchase EOS Securities. These statements were

disseminated prior to the launch of the ICO, throughout its duration, and subsequent to its close,

inflating the price of EOS Securities sold both in the ICO and in the secondary market. The false

statements concerned the capabilities of the anticipated EOSIO software that block.one was

developing, including its ability to support a “decentralized” blockchain.           Contrary to

Defendants’ false statements, as was revealed throughout the period following the ICO, the EOS

Blockchain was highly centralized and was not superior to the other blockchains already in use.

       12.     Defendants’ efforts to generate demand for, and inflate the price of, the EOS

Securities through their false and misleading statements were successful. By the end of the

offering and sale of EOS Securities, block.one had raised over $4 billion from investors.

According to cnbc.com, this was the largest initial public offering of 2018 to the date of this




                                                5
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 9 of 81




filing, and it more than doubled the next largest offering of cryptocurrency. At least one

prominent cryptocurrency investor, William Mougayar of JM3 Capital, opined that block.one

had “set the bar very high for themselves in terms of delivery expectations” owing to the

enormity of the proceeds of the ICO. In an article dated June 4, 2018, Business Insider echoed

that sentiment, noting that “[w]ith investors putting so much faith in the startup, it will now be

under serious pressure to deliver the technology and returns its backers are looking for.”

       13.     On June 8, 2018, block.one hosted a software developer conference call to discuss

the launch of the EOS Blockchain. Although the ICO had been going on for nearly a year at this

point, on a daily basis, the Company still had not produced any product, as the EOSIO software

underlying the EOS Blockchain was being developed.           A transcript posted on Reddit.com

revealed significant infighting among the developers regarding the launch of the EOS

Blockchain. The developers could not agree on issues both large and small, including

philosophical questions and arcane technical issues. Some threatened to launch a competing

version of the software.

       14.     On June 9, 2018, it was decided that the EOS Blockchain would go live once 15%

of EOS Security holders voted in favor of going live. This prerequisite for going live occurred on

June 14, 2019. However, the launch was not smooth. Almost immediately, users discovered a

bug that caused major glitches, requiring block.one to resort to an earlier version of the code and

raising questions about how much testing was being performed on the new code.

       15.     Additional problems soon began to ensue, particularly as users (and investors)

began to discover that the EOS Blockchain was not, in fact, decentralized, as Defendants

represented. On June 22, 2018, it was reported that EOS block producers froze seven accounts,

causing some to question EOS’s decentralized system and to label the move as “power abuse.”




                                                 6
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 10 of 81




       16.     On November 1, 2018, a blockchain testing company called Whiteblock

published results of the “first independent benchmark testing of the EOS software.” Shockingly,

the investigation concluded that “EOS is not a blockchain,” but “rather a distributed homogenous

database management system,” because its transactions were not “cryptographically validated.”

It further stated that the “foundation of the EOS system is built on a flawed model that is not

truly decentralized.”

       17.     On November 15, 2018, Cointelegraph.com published an article titled, “EOS

Proves Yet Again that Decentralization Is Not Its Priority.” It explained that an “arbitrator”

reversed a transaction that had been verified by the block producers. This was described as a

“decentralization supporters’ nightmare,” and questioned whether “EOS [is] even trying to be

decentralized.”

       18.     Block.one began to face another serious problem that further undermined any

notion that it was truly decentralized. Although Defendants stated that block producers would be

elected fairly and democratically, thus enabling the most worthy block producers to hold that

title, rumors of vote-buying began to percolate. The effect of this undermined the entire EOS

Blockchain. Specifically, the most technically proficient block producers were not being

rewarded for their efforts, and eventually they abandoned these efforts altogether, leading to a

deterioration in the quality of the EOS Blockchain. Further, because certain block producers

were buying votes, they were able to concentrate their power: certain entities owned or

controlled multiple block producers. Thus, in reality, there were fewer than 21 block producers.

       19.     On October 1, 2018, Blumer issued a statement concerning the rumors of vote-

buying. He stated that Block.one would use its 10% stake in the EOS Securities to vote

responsibly for the most worthy and proficient block producers. However, according to a




                                                7
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 11 of 81




September 19, 2019 article in Coindesk, block.one had not cast a single vote as of that date, even

though its voting prowess enabled it to prevent the concentration of power that was occurring

through vote-purchases.

        20.    On June 1, 2019, facing criticism that the EOS Blockchain was not decentralized

as promised, block.one announced that it was shifting gears away from support of the EOS

Blockchain, and instead would be turning its attention to developing a social media outlet called

“Voice,” which would be used on its blockchain. News of this divergence did not sit well with

investors, who had believed that block.one would continue to support the EOS Blockchain after

its launch.

        21.    In addition, in early June 2019, Brock Pierce attended the “Tulip Conference” in

San Francisco and stated that the EOS Blockchain was largely governed by a “Chinese

oligarchy.”   This solidified the rumors concerning vote-purchasing and demonstrated that

statements that the EOS Blockchain block producers would be selected by fair and democratic

means were false. The most technically, key block producers soon abandoned the project,

allowing the “Chinese oligarchs” to further centralize their control over the EOS Blockchain.

        22.    From that point on, faith in the EOS Blockchain continued to deteriorate. As

reported in a Coindesk article dated September 19, 2019, EOS Tribe, which was an original

block producer, announced in September 2019 that it was “leaving EOS altogether, complaining

corruption and back-room vote-buying deals had led to a ‘mediocre performance’ and failed

transactions.” The article further reported that “the lion’s share of entities that govern the chain

are in China, prompting fears of state intervention.”

        23.    In November 2019, EOS New York, once a prominent block producer, said it had

discovered that six block producers—29% of the top 21 block producers—were all controlled by




                                                 8
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 12 of 81




 one entity.    Despite that fact, vote-buying continued to flourish, with new developments

 “popp[ing]-up making it easier for BPs to distribute block rewards with those who voted for

 them.”

          24.   Indeed, it is not surprising that Defendants had abandoned the EOS Blockchain,

 both in terms of failing to ensure that it maintained decentralized properties and in terms of

 turning their attention to other projects such as Voice. They raised $4 billion from the ICO, and

 funneled a large portion of that into an investment fund located in Hong Kong, which invests

 heavily in, among other things, other cryptocurrencies and more traditional investments.

 Investors who thought they were supporting the development of a new blockchain that was more

 decentralized than any of its predecessors were essentially handing their money over to Larimer,

 Pierce and Blumer for their own investment purposes.

          25.   On September 30, 2019, the United States Securities and Exchange Commission

 (the “SEC”) issued a Cease-and-Desist Order in the Matter of block.one, ordering the company

 to cease and desist its violations of the Securities Act. The SEC has made it clear that the EOS

 Securities were securities when issued and should not have been sold (and should not continue to

 be sold) without SEC registration or pursuant to an exemption from registration.

          26.   When the problems underlying the EOS Blockchain became manifest, investors

 suffered losses as they watched the price of the EOS Securities decline from a high of $22.89 on

 April 29, 2018 to a trading price of $2.70, as of the date of this Complaint.

II.   THE PARTIES

          27.   Plaintiff Crypto Assets Opportunity Fund LLC (“CAOF”) is an entity formed

 under the laws of Illinois with principal place of business in Northbrook, Illinois. CAOF

 purchased the EOS Securities during the Class Period on the secondary market.




                                                  9
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 13 of 81




        28.   Defendant block.one is a limited liability company formed under the laws of the

Cayman Islands with offices, operations, and employees in New York City, California, Virginia,

and Hong Kong. Block.one has described itself as “a software publisher specializing in high-

performance blockchain technologies,” yet it does not sell any software.

        29.   Block.one is operated and owned by a small group of individuals who were

instrumental in block.one’s widespread misconduct, described below in paragraphs 30-33 (the

“Individual Defendants”).

        30.   Defendant Brendan Blumer is a co-founder and CEO of Block.one. He remains

the Company’s CEO to this date. He resides in Hong Kong, where he moved in 2005 to head

operations at an internet gaming company he founded and sold to Brock Pierce-owned Internet

Gaming Entertainment (“IGE”). In 2010, Blumer founded Okay Property Agency Limited

(“Okay”), a collaborative data sharing ecosystem focusing on the Asian real estate market. He

managed the company until 2013, when he founded a new business project, ii5, which focused

on real estate listings in India. Blumer met Defendant Larimer in 2016, and together with

Defendant Pierce, they formed Block.One in March 2017. Blumer was integral to the marketing

of Block.one’s EOS Securities. Blumer made public statements about Block.One, including

YouTube videos and other statements published on the Company’s website.

        31.   Defendant Daniel Larimer is a co-founder and Chief Technology Officer (“CTO”)

of block.one. He was integral to the marketing of block.one’s EOS Securities. Larimer resides in

Blacksburg, Virginia.    The block.one website describes Larimer as “one of the leading

innovators, engineers, and thought leaders in the blockchain space.”       Prior to his time at

block.one, he had been the “co-founder of an array of successful blockchain companies, most

notably the decentralized exchange BitShares [and] the social media network Steemit.” At




                                               10
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 14 of 81




block.one, according to the website, he was the “publisher of the EOSIO protocol.” He is

“[r]ecognized as an industry pioneer,” and is “one of the most high-profile figures in the

blockchain arena,” with his “decade’s worth of entrepreneurial and technical experience in the

field.” The Company’s website further states that “he is the lead architect behind the EOSIO

software, which is engineered to run highly scalable blockchain applications.” Larimer made

public statements about block.one, including YouTube videos published on the Company’s

website. He was also the author of the White Paper.

        32.   Defendant Ian Grigg and block.one characterized Grigg’s relationship to

block.one as a “partner” of block.one. Grigg disseminated information about EOS Securities to

the general public to drive demand and increase price. Grigg resides in Hong Kong.

        33.   Defendant Brock Pierce is a co-founder of Block.one. Pierce and block.one

characterized Pierce’s relationship to block.one as a “partner” of block.one. He served as its

Chief Strategy Officer from its inception through March 2018. He is a former child actor and

prominent bitcoin investor who talked often about Block.one at conferences and promotional

videos, including in the United States. Pierce resides in Puerto Rico. In 1998, following his

career as a child actor, Pierce was brought on as an executive at a now-infamous company called

Digital Entertainment Network (“DEN”), co-founded by Marc Collins-Rector and Chad

Shackley. Just prior to DEN’s IPO, DEN filed for bankruptcy, shut down, and was later

investigated for fraud. Next, Pierce launched International Gaming Entertainment (“IGE”),

trading virtual property used in multiplayer online games. Pierce met Blumer in 2005, when IGE

acquired Blumer’s company Gamecliff. At that point, Blumer relocated to Hong Kong, where

IGE was headquartered. In 2007, Steve Bannon replaced Pierce as IGE’s CEO, and Pierce turned

his attention toward bitcoin, eventually becoming a board member at the Bitcoin Foundation and




                                              11
            Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 15 of 81




  co-founding cryptocurrency Tether, which is currently under investigation by the New York

  Attorney General.

III.   JURISDICTION AND VENUE

         34.     This Court has subject-matter jurisdiction over the claims alleged herein pursuant

  to 28 U.S.C. §1331, 28 U.S.C. §1337, Section 22 of the Securities Act (15 U.S.C. §77v), and

  Section 27 of the Exchange Act (15 U.S.C. §78aa).

         35.     Venue lies within this District under Section 22 of the Securities Act (15 U.S.C.

  §77v(a)), Section 27 of the Exchange Act (15 U.S.C. §78aa) and 15 U.S.C. §22, 18 U.S.C.

  §1965, and 28 U.S.C. §1391(b) because Defendants resided, transacted business, were found, or

  had agents in this District, and a substantial portion of the alleged activity affected interstate

  trade and commerce in New York City.

         36.     Prior to and during the period following the ICO, Defendants used the

  instrumentalities of interstate commerce, including interstate wires, to effectuate their illegal

  scheme.

         37.     Defendants’ willful violations of securities law and other unlawful conduct

  alleged herein had direct, substantial, and reasonably foreseeable effects on U.S. domestic

  commerce, and such effects give rise to Plaintiff’s claims.

         38.     This Court has personal jurisdiction over Defendants because each Defendant

  transacted business, promoted the offering of EOS Securities, maintained substantial contacts,

  and/or they or their co-conspirators committed overt acts in furtherance of their illegal

  conspiracy and breach of fiduciary duty in the United States, including in this District. The

  scheme was directed at, and had the intended effect of, causing injury to persons residing in,

  located in, or doing business in New York City.




                                                  12
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 16 of 81




        39.     Personal jurisdiction over all Defendants comports with the United States

 Constitution and the New York long-arm statute, N.Y. C.P.L.R. §302.

IV.   BACKGROUND FACTS

                A.      Cryptocurrencies and Blockchain Technology

        40.     Cryptocurrencies are digital assets that act as a medium of exchange or a store of

 value, or both. They are designed to secure transactions, control the creation of additional units,

 and verify the transfer of the underlying digital assets. Bitcoin was the world’s first, and most

 popular, cryptocurrency. It currently has a market capitalization of more than $200 billion, and

 investor enthusiasm surrounding bitcoin has generated a broad market for other cryptocurrencies

 with some varying features.

        41.     The core technical feature of most cryptocurrencies is the “blockchain,” which is

 essentially a ledger that tracks ownership and transfer of the cryptocurrency at issue. As the SEC

 explained in a July 2017 investor bulletin:

                A blockchain is an electronic distributed ledger or list of entries –
                much like a stock ledger – that is maintained by various
                participants in a network of computers. Blockchains use
                cryptography to process and verify transactions on the ledger,
                providing comfort to users and potential users of the blockchain
                that entries are secure.

 Information held on a blockchain exists as a shared and continually reconciled database. The

 blockchain database is not stored in any single location; rather, it is distributed – or decentralized

 – because it is hosted and perpetuated by a large network of computer “nodes.” This means that,

 for a widely distributed blockchain network, it would be extremely difficult, if not impossible, to

 submit a false or malicious transaction because a malicious actor would have to gain control of

 the majority of the nodes on the blockchain to achieve its purpose. Once a transaction is recorded




                                                  13
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 17 of 81




on the blockchain, it cannot be cancelled, changed, or reversed, and all transaction records are

available all the way back to the blockchain’s inception.

       42.     Each blockchain is subject to different technical rules devised by their creators,

but they all seek to attain the goal of decentralization. To achieve this, they provide a framework

of incentives to encourage users to do the work of validating transactions, which often requires

significant computational mechanics. This has the effect of making the blockchain more accurate

and secure. In the instance of the Bitcoin network, users who validate transactions on the Bitcoin

blockchain are rewarded with newly minted bitcoin. In bitcoin parlance, this process is referred

to as “mining,” and those who validate information in exchange for bitcoin are thus called

“miners.”

       43.     Those who do not acquire bitcoin through mining may purchase it through an

online cryptocurrency exchange. These exchanges provide a convenient and accessible

marketplace for buyers and sellers to meet and transact, similar to traditional exchanges.

       44.     Ethereum is another type of blockchain, and it functions similarly to the Bitcoin

blockchain with regard to miners’ validation of the network, except in this case, they are

rewarded with newly minted ether. Ethereum differs from Bitcoin, however, because it enables

“smart contracts,” which are programs that verify and enforce the negotiation or performance of

binary contracts. They are thus self-executing and self-enforcing, making the transactions more

secure and less costly.

       45.     To understand a smart contract in more concrete terms, consider a contract

between two parties where they are hedging the value of ether. They may agree that each party

will dedicate $1,000 worth of ether, and at the end of the month, one will receive back $1,000 of

ether at the dollar exchange rate, while the other receives the remainder of the ether. Depending




                                                14
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 18 of 81




on whether ether’s value has increased, the party receiving the remainder of the ether may have

an asset worth more or less than the $1,000 originally committed. A smart contract enables these

parties to submit the ether to a secure destination, which will automatically distribute the ether in

accordance with the terms of the hedging contract at the end of the month, without any third-

party action.

       46.      To facilitate widespread adoption of smart contracts, the Ethereum community

has developed Ethereum Request for Comments (“ERCs”). ERCs are application standards and

may be created by anyone. If an ERC is adopted by the Ethereum community, it provides for

uniform transactions, reduced risk, and efficient processes. The most widespread use of ERCs is

to allow individuals to create and launch new digital tokens.

       47.      ERC-20 is an application standard that the creator of Ethereum, Vitalik Buterin,

first proposed in 2015. ERC-20 allows for the creation of smart-contract tokens on the Ethereum

blockchain, known as ERC-20 tokens. A key distinguishing feature of ERC-20 tokens is that

they do not operate on their own, independent blockchain; instead, they operate on the Ethereum

blockchain. Certain features of the many varieties of ERC-20 tokens vary, such as the total

supply and ticker symbol, but they are all compliant with the ERC-20 application standard.

Because they are easy to create and deploy, anyone with a basic understanding of Ethereum can

create ERC-20 tokens and sell them to investors. The EOS Securities at issue in this action began

as ERC-20 tokens.

                B.     The EOS Project and Ensuing ICO

       48.      Initially, investors’ appetite for cryptocurrencies fluctuated, as many were

unfamiliar with the properties and benefits that underscored cryptocurrencies. By the end of

2016, however, demand for cryptocurrencies was growing at an unprecedented rate. ICOs

became a popular way for entrepreneurs to capitalize on this unbridled enthusiasm.



                                                 15
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 19 of 81




       49.     ICOs are typically announced and promoted via online public channels and social

media, including the issuer’s website and popular online forums such as bitcointalk.org, Reddit,

Twitter, Telegram channels, and others. Many of these postings encouraged trading in

cryptocurrencies, such as EOS, for profit. After the completion of the issuance, the issuer would

deliver its tokens to the participant’s unique address on the blockchain.

       50.     In advance of the ICO, issuers typically release technical white papers and other

marketing materials that describe the allegedly new, revolutionary blockchain architecture and

the terms of the issuance. None of those materials address the information required to be

included in a registration statement filed with the SEC, such as a plain English description of the

offering, key risk factors, and a description of important information and management

incentives.

       51.     In May 2017, block.one announced its existence and purpose: to generate a

superior decentralized EOS Blockchain. This news was heralded with much fanfare through a

series of conferences and events attended by block.one, including the flagship Consensus

Conference in New York City on May 22, 2017. The New York conference was punctuated by a

large billboard sign prominently displayed in Times Square:




                                                16
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 20 of 81




       52.     On June 5, 2017, block.one released The EOS.IO Technical White Paper (the

“EOSIO White Paper”), authored by Daniel Larimer, describing the concept for the EOSIO

blockchain:

               The EOS.IO software introduces a new blockchain architecture
               designed to enable vertical and horizontal scaling of decentralized
               applications. This is achieved by creating an operating system-like
               construct upon which applications can be built. The software
               provides accounts, authentication, databases, asynchronous
               communication and the scheduling of applications across hundreds
               of CPU cores or clusters. The resulting technology is a blockchain
               architecture that scales to millions of transactions per second,
               eliminates user fees, and allows for quick and easy deployment of
               decentralized applications.

       53.     On June 22, 2017, block.one announced that it would commence its ICO four

days later on June 26. In its press release, the Company said it would “distribute one billion EOS

ERC-20 compatible tokens . . . over 341 days.” The Company added that 20 percent of the

tokens—200 million tokens—would be sold during the first five days of the start of the ICO.

The next 70 percent of the tokens—700 million tokens—would be split evenly into 350

consecutive 23-hour periods of 2 million tokens each, starting on July 1, 2017. Finally, the




                                               17
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 21 of 81




Company said it would retain 10 percent of the tokens—100 million tokens—for itself. In the

same announcement, the Company said its EOS team was “being led by blockchain veterans,”

namely, Defendants Blumer, Larimer, Pierce, and Grigg.            Block.one conducted the ICO

purportedly to develop and launch EOSIO.

       54.     In July 2017, Defendant Grigg published EOS – An Introduction, describing

EOSIO as “a performance-based and self-governing blockchain that provides an operating

system for building large-scale consumer-facing distributed applications.” The publication

explains the purpose and technology behind the EOS project and sets forth block.one’s vision to

launch a competitor to the Bitcoin and Ethereum blockchains, intended to solve many of the

problems faced by those popular iterations of the blockchain technology. EOSIO was pitched by

block.one as intended for “high-performance messaging with business logic. Popular use cases

will include supply chain, resource management, user-messaging such as social media, asset

issuance and trading, accounting for remittances, and gaming.”

       55.     On March 17, 2018, The Roanoke Times published an article profiling Defendant

Larimer and describing Block.one’s EOS project. At the time, the ERC-20 tokens representing

EOS were already worth close to $4 billion. The article described block.one’s operations, stating

that “most of the engineering work happens out of Blacksburg,” Virginia, where “a team of

about 10 people are building a new cryptocurrency called EOS,” i.e., the EOS Securities.

       56.     As was typical for ICO issuers at that time, block.one did not provide any

information that is usually disclosed in connection with an initial offering of securities. Its 14-

page white paper posted on its website described new software that promised to handle millions

of transactions per second and linked to videos and blog posts describing how the company

could use decentralized “blockchain” technology for various purposes, but it did not explain how




                                                18
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 22 of 81




the proceeds from the ICO would accomplish those goals, or even if they would be used to

develop the new blockchain software.

       57.      As planned, block.one held the ICO between June 26, 2017 and June 1, 2018 and

sold 900 million EOS Securities. The Company retained 100 million EOS Securities, and thus

owns to this day, nearly ten percent (10%) of the EOS Securities that were issued.1 Defendants

marketed EOS Securities to the general public purportedly pursuant to an “EOS Token Purchase

Agreement,” described in more detail below, which represented a facial attempt by Defendants

to persuade investors that EOS Securities are not, in fact, securities. To participate in the token

sale, the purchasers of EOS Securities transferred their funds to the public sale contract address.

From there, block.one transferred funds to the presumably more secure “funding wallet,” owned

by block.one.

       58.      In a typical ICO, the funds remain in the “funding wallet” until after the ICO

ends. Issuers often spent the time between the end of the token sale and the first withdrawal of

funds performing crucial tasks like setting up the company to receive the funds, ensuring know-

your-customer (“KYC”) on all contributors, or working with exchanges to make tokens available

for trading. After the end of the ICO, the company typically transfers the contributed funds from

the designated funding wallet to other accounts.

       59.      Block.one’s ICO did not follow this usual pattern. Instead, throughout the

duration of the EOS ICO, Defendants continuously withdrew funds from the funding wallet,

beginning as early as five days after the beginning of the ICO. In total, Defendants permitted




1
  Block.one liquidated the equivalent of USD $24 million EOS Securities to pay penalties for
conducting an unregistered sale of securities, pursuant to a September 2019 settlement with the
SEC described below.



                                                19
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 23 of 81




funds to be withdrawn nearly a hundred times, accounting for close to 90% of the total funds

raised throughout the ICO period and averaging one withdrawal every 3-4 days.

       60.     Although withdrawal of funds during an ICO is not expressly prohibited, there are

significant concerns about how the withdrawn funds might be used, e.g., to buy tokens on

cryptocurrency exchanges, resulting in artificially inflated demand for EOS, increasing market

price, and fueling speculation and interest in the sale. Thus, there was some concern over

block.one’s withdrawal of funds. Responding to these concerns, Block.one announced in August

2017 that it was “finalizing an engagement with a third-party auditor to release a public audit

designed to provide comfort that block.one has not participated in the EOS token sale in anyway

[sic], with any funds.” Yet, no audit report has been made public, despite the ease of doing so

with the transaction records that the blockchain inherently provides.

       61.     At the conclusion of the ICO in June 2018, block.one had raised over $4 billion,

which it classified as “revenue of block.one.”

       62.     In addition, and as noted, block.one retained 10% of the initial EOS Securities

allocation, permitting it to participate as an active minority voting member.

               C.      Defendants Aggressively Marketed EOS Securities in the United
                       States

       63.     From 2017 through the present, to drive demand for EOS Securities, Defendants

have aggressively courted investors throughout the United States. Block.one first announced

itself at a May 2017 conference in New York City, and punctuated its arrival with expensive ad

space on a Times Square billboard, as shown in the preceding section.

       64.     Block.one’s executives and representatives, including, but not limited to, Pierce,

Blumer, and Larimer, have spoken at myriad conferences and met potential investors at informal

meetups, including in New York. For example, on May 22, 2017, Larimer and Blumer discussed




                                                 20
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 24 of 81




EOSIO software and EOS token distribution as speakers at Consensus, a blockchain industry

conference in New York City, and hosted a post-conference reception.

       65.     Block.one also promoted its proposed business and ICO to U.S.-based persons on

the EOS.IO website and through various social media and forum posts. The EOS.IO website,

White Paper, and other promotional statements were accessible to purchasers and potential

purchasers, and viewable by U.S. persons.

       66.     On June 5, 2017, block.one released the White Paper, which included a section

called “Governance,” promising that “power [would] originate[] with the token holders who

delegate [their] power to block producers.” The block producers would be “given limited and

checked authority to freeze accounts, update defective applications, and propose hard forking

changes to the underlying protocol.” Users were also required to sign a “constitution,” which

included a detailed protocol for changing the constitution and any source code. These are key

features that underscore the purported “decentralized” nature of the EOS Blockchain.

       67.     On March 12, 2018, before Defendants had any functional software, Pierce said

about EOS:

               Everything will be better, faster, and cheaper. Everything will be
               more connected. Everything will be more trustworthy. Everything
               will be more secure. Everything that exists is no longer going to
               exist in the way that it does today. Everything in this world is
               about to get better.

       68.     On May 3, 2018, in a video titled “The Story of the EOSIO Brand,” Brendan

Blumer said about block.one: “We build practical blockchain solutions that are designed to

interact with humanity in a way that takes into account the way that we really operate.”

       69.     Defendants worked to promote EOSIO as the next, superior version of the

existing blockchains, like Bitcoin and Ethereum. To highlight the superiority of the EOS

Blockchain, Defendants told prospective investors that “EOS” stood for “Ethereum on steroids.”



                                               21
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 25 of 81




       70.     In an interview with Roanoke Times in early 2018, Daniel Larimer said, “[EOS]

will be better than bitcoin and all the rest. EOS could fundamentally change the way society

operates.” Despite announcing its grandiose plans to create world-changing tools, block.one

declined to reveal more details “to prevent copycats.”

       71.     Block.one further promoted EOS Securities by publicizing a series of equity

investments in block.one by prominent institutional and high-net-worth individual investors like

PayPal’s founder Peter Thiel, Jihan Wu of crypto mining hardware giant Bitmain, Alan Howard,

Louis Bacon, Christian Angermayer, Lansdowne Investment Company, and Galaxy Digital’s

Mike Novogratz. By publicizing the news, block.one suggested that those investors’ interest in

owning block.one’s equity reflected on the value of EOS Securities. Those investors, however,

did not purchase EOS Securities; instead, they purchased shares in block.one the entity, and not

the EOS Blockchain. Block.one recorded over $4 billion in revenue from the sale of EOS

Securities. On May 22, 2019, Bloomberg reported that block.one offered to repurchase its shares

at a price that returned as much as 6,567% on their initial investments.

               D.      Investors Purchased EOS Securities in the United States

       72.     As described in the SEC’s Cease-and-Desist Order described above in paragraph

25, to effect the ICO, block.one launched the EOS.IO website in May 2017. Through that

website, which is hosted on a server in California, investors were able to purchase placeholder

ERC-20 Tokens in exchange for ether.

       73.     As explained above, ERC-20 Tokens exist on the Ethereum Blockchain. When a

new block is added to the blockchain, transactions on the Ethereum Blockchain are validated by

thousands of computer nodes, which cryptographically verify that the new block is valid and

determine whether to accept or reject the block. Once a block is accepted and added to the




                                                22
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 26 of 81




blockchain, it cannot be reversed—that is, the transactions that the new block represents become

irrevocable.

       74.     Websites such as etherscan.io show the locations of the nodes running on the

Ethereum Blockchain. According to the etherscan.io website, the plurality of nodes running on

the Ethereum Blockchain are located in the United States.           As of September 14, 2020,

approximately 28% of nodes are in the United States. Thus, the validation process that confirms

and finalizes transactions on the Ethereum Blockchain—including the transactions that took

place as part of the ICO—is largely focused in the United States.

       75.     Following the ICO, when the EOS Blockchain went live and block.one replaced

the investors’ placeholder ERC-20 EOS tokens with EOSIO-native EOS tokens, the

responsibility for validating transactions transferred to the 21 elected block producers.

Historically, multiple block producers have been located in the United States. EOS Tribe, one of

the original block producers, was headquartered in Wyoming until it announced in September

2019 that it was leaving EOS over concerns that other block producers were buying votes. EOS

New York, a prominent block producer until March 2020, when its founders joined block.one,

was also located in the United States. Infinity Stones, a current block producer, is based in Palo

Alto, California. EOS Rapid, another current block producer, is based in the United States.

Block.one, itself based in the United States, also continues to hold approximately 100 million

EOS tokens, and thus has the ability to exercise considerable voting power in selecting block

producers.

       76.     In addition to the block producers being located in the United States, the major

cryptocurrency exchanges are also located in the United States. Prominently, EOS Securities




                                               23
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 27 of 81




traded (and continue to trade) on the Coinbase, Kraken, and Poloniex cryptocurrency exchanges,

which are all located in the United States.

PART I: DEFENDANTS DID NOT REGISTER THE EOS TOKENS IN VIOLATION OF
THE SECURITIES ACT

V.   THE EOS TOKENS WERE SECURITIES

       77.     The SEC recognized in the Cease-and-Desist Order that EOS Securities are

securities within the meaning of the federal securities laws:

               “Based on the facts and circumstances set forth below, the ERC-20
               Tokens were securities under the federal securities laws pursuant
               to SEC v. W. J. Howey Co., 328 U.S. 293 (1946), and its progeny,
               including the cases discussed by the Commission in its Report of
               Investigation Pursuant To Section 21(a) Of The Securities
               Exchange Act of 1934: The DAO (Exchange Act Rel. No. 81207)
               (July 25, 2017) (“DAO Report”). A purchaser in the offering of
               ERC-20 Tokens would have had a reasonable expectation of
               obtaining a future profit based upon Block.one’s efforts, including
               its development of the EOSIO software and its promotion of the
               adoption and success of EOSIO and the launch of the anticipated
               EOSIO blockchains. Block.one violated Sections 5(a) and 5(c) of
               the Securities Act by offering and selling these securities without
               having a registration statement filed or in effect with the
               Commission or qualifying for an exemption from registration.”

               A.      EOS Token Purchasers Invested Money

       78.     From June 26, 2017 through June 1, 2018, the purchasers of EOS securities paid,

and block.one accepted, approximately 7.12 million ether (ETH), or the equivalent of USD $4.1

billion, in exchange for 900 million EOS securities sold publicly on the EOS.io website.

       79.     Shortly after the beginning of the EOS ICO, block.one contacted several online

cryptocurrency exchanges, including United States-based exchanges Coinbase, Kraken, and

Poloniex, to facilitate trading of EOS securities on those platforms and allow investors to

purchase EOS securities on secondary open markets with United States dollars as well as bitcoin

and ether cryptocurrencies, which are themselves exchangeable for United States dollars.




                                                24
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 28 of 81




               B.      EOS Token Purchasers Invested in a Common Enterprise

       80.     As the SEC concluded, based on Defendants’ conduct, the purpose of the EOS

ICO, like other types of investment, was to raise capital to develop EOSIO software and promote

the launch of EOSIO-based blockchains.

       81.     Block.one organized and ran the EOS ICO and pooled and controlled investors’

contributions. Block.one used a portion of the money it received during the ICO to develop the

EOSIO software. Investors were passive participants in the EOS ICO, and their ability to profit

was dependent on the successful launch of the EOSIO software and the appreciation in the value

of the EOS token.

       82.     In a press release dated July 1, 2017, block.one explained that Defendants’

financial interests were aligned with the interests of EOS investors because block.one had

retained 10% of the total pool of EOS securities as “founder’s tokens” to “ensure that block.one

[sic] has aligned interests with those participating in the EOS Token distribution.”

       83.     Block.one further described the proceeds of its sale of EOS securities as

“revenue” it would use to “offer[] developers and entrepreneurs the funding they need to create

community driven business leveraging EOSIO software.” That money, in return, “will be

returned value for the network.”

       84.     During and after the ICO, EOS Securities were tradeable on online

cryptocurrency exchanges.

       85.     On June 2, 2018, block.one launched the EOSIO software and converted the

investors’ ERC-20 tokens to native EOS tokens, which continue to trade on online

cryptocurrency exchanges and represent the token purchasers’ pooled funds.

       86.     Upon the launch of EOSIO and delivery of the native EOSIO tokens to the ERC-

20 token holders, both initial and subsequent purchasers of EOS Securities possess an identical



                                                25
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 29 of 81




instrument, the value of which depends on the success or failure of EOSIO and EOSIO-based

blockchain.

       87.     Similarly, block.one’s own fortunes depend on the success of the EOSIO because

block.one suffered reputational harm, and the value of EOS Securities declined, when news of

bugs in the EOSIO spread shortly after its launch.

       88.     Block.one also relied on the funds raised during the ICO to pay for its expenses

developing the EOSIO software and to buy back its equity shares, and it retained 10% of EOS as

“founder’s tokens” thereby linking block.one’s financial fortunes to the price of EOS and the

success of the EOSIO.

       89.     Accordingly, Plaintiff and others in the Class participated in a common enterprise

by purchasing the EOS Securities.

               C.     EOS Purchasers Expected to Profit from Owning EOS Securities

       90.     Purchasers of EOS Securities expected to reap substantial profits from their

investment.

       91.     As the SEC concluded in the Cease-and-Desist Order:

               Block.one offered ERC-20 Tokens in order to raise capital and
               build a profitable enterprise, and ERC-20 Token purchasers would
               reasonably have understood that if Block.one was successful in
               doing so, their token purchase would be profitable.

       92.     First, Defendants themselves recognized, both implicitly and explicitly, that

investors in the ICO have a reasonable expectation of profit. Block.one stated that the ICO

proceeds were “revenue” of the Company, and that it would use the proceeds to build a

profitable enterprise by, among other things, developing the EOSIO software and promoting the

widespread adoption of EOSIO and launch of anticipated EOSIO-based blockchains. Purchasers

thus would have understood that block.one’s success in building and promoting EOSIO and




                                               26
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 30 of 81




promoting the launch of one or more EOSIO-based blockchains would make their token

purchase profitable.

       93.     Second, the contributions received from investors were being pooled and managed

by Defendants (and specifically, block.one) to fund projects that would increase the adoption of

the EOSIO-based blockchains, thereby increasing the value of the EOSIO software and EOS

Securities:

               In January 2018, seven months into the 12-month ERC-20 Token
               offering, Block.one announced that it would invest $1 billion from
               the offering proceeds to “offer[] developers and entrepreneurs the
               funding they need to create community driven businesses leveraging
               EOSIO software.” In describing Block.one’s plans to invest the
               proceeds of the ERC-20 Token sale to fund businesses that would
               use, directly or indirectly, an EOSIO-based blockchain, Block.one
               stated that “the money we spent on those initiatives will be returned
               value for the network” and that the money raised in the ICO would
               be spent wisely to fund development of EOSIO-based blockchains.

       94.     Third, the investors who purchased EOS Securities openly stated that they were

investing in EOS Securities to make a profit. Defendants, in turn, actively promoted the EOS

Securities’ appreciation potential in the Technical White Paper:

               A blockchain using EOS.IO software also awards block producers
               tokens every time they produce a block. The value of the tokens
               will impact the amount of bandwidth, storage, and computation a
               producer can afford to purchase; this model naturally leverages
               rising token values to increase network performance.

       95.     At the time of the EOS ICO, purchasers of EOS securities explored various

cryptocurrency exchanges, public forums, and social media sites that promoted the ICO and

encouraged trading EOS securities for profit. For example, on the popular forum Bitcointalk.org,

one poster asked, “I’m still on the fence with EOS and I’m not too sure why. I remember looking

at it around $1.80 and thinking I’ll leave it, then it took off and thought well it’s too late now and

it’s been on my watch list ever since. Is it still a worthwhile investment?” One of the responses




                                                 27
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 31 of 81




stated, “the decline in EOS prices from the end of April from $21 to the present price of $5, this is

the right time to buy as much as possible, never hesitate to invest in EOS, the future is waiting.”

(Emphasis added.)

       96.     Defendants promoted EOS and the ICO to the audiences that they knew would

want to take advantage of increasing prices. Block.one founders and executives appeared at the

Consensus conference aimed at cryptocurrency investors to announce and promote EOSIO and

actively engaged prospective investors at various other conferences and events, on social media,

online message boards, and other outlets.

       97.     Finally, Defendants sold EOS Securities to investors before block.one developed

the network, or ecosystem, in which the tokens could be used.

       98.     Even before year-long EOS ICO concluded, EOS securities were available for

trading on major online cryptocurrency exchanges, including to United States investors. Of note,

within a month of the beginning of the ICO, EOS began trading on the cryptocurrency exchange

Bitfinex, with which Defendant Pierce is affiliated.

       99.     Subsequently, block.one reached out to several other exchanges, including United

States-based Coinbase, Kraken, and Poloniex, making EOS securities even more widely

available for purchase by investors in the United States.

       100.    The ability to sell investments in liquid markets is an important consideration for

investors because it represents one way in which they can realize profits from their investments.

Indeed, even before the official launch of EOSIO, the EOS securities sold for as high as $22.89

each on secondary trading markets.




                                                 28
           Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 32 of 81




                  D.     EOS Token Purchasers Expected Profits to be Derived from
                         Defendants’ Managerial Efforts

           101.   Plaintiff and the Class have entirely passive roles vis-à-vis the success of the

EOSIO. Investors expected that the project’s success and the profits they reasonably expected to

be derived from the project would depend solely on Defendants’ entrepreneurial and managerial

efforts.

           102.   From the outset, Defendants conceived the EOSIO software, organized and

managed the capital raise, set up block.one to develop software, and chose block.one’s directors,

executives, and all persons critical to EOS’s success. Through their conduct and marketing

materials, Defendants repeatedly represented that they would be relied on to provide significant

managerial efforts required to make EOS a success.

           103.   In January 2018, block.one announced plans to invest a portion of its ICO

proceeds to “offer[] developers and entrepreneurs the funding they need to create community

driven businesses leveraging EOSIO software.” The goal of the plan was to boost the value of

the network by funding development of EOSIO-based blockchains. Brendan Blumer, in an

interview with Bloomberg Markets and Finance on September 27, 2018, reiterated block.one’s

commitment to financing the development of the EOS ecosystem, stating that, “the first billion

dollars of capital [will be invested into] developers building on the EOSIO application itself.”

           104.   Defendants actively promoted the EOS Token Offering, conducting interviews on

social media and at conferences across the United States and advertising the EOS Token

Offering in Times Square.

           105.   Thus, Plaintiff and the Class reasonably expected Defendants to provide

significant managerial efforts, develop EOSIO software, sustain a supportive network after its

launch, and maintain stable token prices on cryptocurrency exchanges. Daniel Larimer’s




                                                 29
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 33 of 81




commitment to block.one in particular has been raised as a crucial factor in whether EOSIO

would succeed. For example, one of the users on the popular online forum reddit.com posted: “I

think Dan [Larimer] should commit to block.one for 10 years. For one reason, block.one is Dan

Larimer, if he leaves they [sic] will be no more block.one. This is a massive project that needs

some level of certainty.” Indeed, on November 28, 2018, the cryptocurrency market reacted

negatively, and immediately, to Larimer’s announcement that he was interested in working on a

new cryptocurrency project, sending EOS price on a 32% decline from before the announcement.

          106.   Block.one’s website holds both Blumer and Larimer out as integral parts of the

success of EOS. The website touts Blumer as an “early investor in blockchain” who has been

“building disruptive technology since 2001.” Similarly, block.one’s website refers to Larimer

was promoted as “one of the leading innovators, engineers, and thought leaders in the blockchain

space.”

          107.   Defendants have also expressly acknowledged the importance of block.one’s team

to the success of the project. For example, in response to a question about departures of some of

block.one’s early partners in 2018, Brendan Blumer emphasized block.one’s team’s commitment

to the success of the EOS Project and EOSIO, stating that, “none of the core team has left, none

of the people who have actually been building the technology since the beginning.”

          108.   Following the launch of EOSIO, block.one’s perceived lack of effort to support

EOSIO and EOS reflected negatively on its adoption, vibrancy, and utility that would allow EOS

investors to earn their expected profits. EOS purchasers continue to publicly lament block.one’s

lack of focus on the development and promotion of EOS mainnet and regularly ask the team to

put more effort into accruing value to EOS. As recently as August 21, 2020, a Twitter user

PenPaperCoffee1 said to Larimer, “I understand if u have to do the legal dance. It is a necessary




                                               30
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 34 of 81




evil. I hope that this is not your true mindset though. U r better than this. . . . without b1s support

the eos mainnet will have a hard time competing.” [Sic] Publicly reassuring the user of

block.one’s commitment to the success of EOS, Larimer responded: “Block one is heavily

engaged in contributing to #EOS development and is working to bring staking pools and new

resource model to #EOS as well as improving the quality of block producers.” Similarly, on

August 5, 2020, Larimer stated that block.one is “actively collaborating with big tech companies

and looking forward to sharing our results. Lots going on behind the scenes.”

          109.   Block.one also structured post-launch financial incentives to ensure that the link

between EOS and block.one was unmistakable to investors. As part of its promotion of the ICO,

block.one publicized that it reserved 10% of the total EOS supply to ensure that its interests with

fundamentally aligned with the success of EOS.

          110.   The EOS Securities were securities at issuance because profits from EOS would

be derived from the managerial efforts of block.one in developing the associated network on

which EOS might function. Unlike a commodity such as gold or bitcoin, or even Howey’s

oranges, EOS had no inherent value or even historical existence; EOS Securities existed and

could gain value only through block.one’s efforts to develop EOSIO and EOS-based ecosystem

to drive up the demand for the securities.

          111.   On September 30, 2019, the SEC concluded that block.one had violated the

Securities Act through its unregistered sale of EOS to, among others, investors in the United

States.

          112.   The SEC concluded that EOS ERC-20 tokens were securities notwithstanding

block.one’s attempt to structure the EOS ICO to avoid registration obligations. The fact that EOS

ERC-20 tokens were not the same tokens that would eventually be used on the EOSIO-based




                                                  31
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 35 of 81




blockchains was irrelevant to the SEC’s analysis. As the SEC explained, “Block.one offered

ERC-20 Tokens in order to raise capital and build a profitable enterprise, and ERC-20 Token

purchasers would reasonably have understood that if block.one was successful in doing so, their

token purchase would be profitable.”         Moreover, the SEC determined that “Block.one

encouraged U.S. purchasers to rely on the founders’ expertise and vision to secure the

widespread adoption of the EOSIO software and anticipated launch of one or more EOSIO

blockchains.”

       113.     The SEC also concluded that block.one engaged in the widespread promotion of

the EOS securities in the U.S.:

                Block.one also undertook efforts for the purpose of, or that could
                reasonably be expected to have the effect of, conditioning the
                market in the U.S. for the ERC-20 Tokens, including by engaging
                in directed selling efforts. Among other things, Block.one
                participated in blockchain conferences in the U.S., including a
                prominent conference held in New York City in May 2017, to
                promote Block.one and which at times also promoted its ICO. In
                connection with the May 2017 Conference, Block.one advertised
                EOSIO on a large billboard in Times Square on May 22, 2017,
                promoted EOSIO in informal informational sessions, and hosted a
                post-conference reception. Block.one also promoted its proposed
                business and ICO to U.S.-based persons on the EOS.IO Website
                and through various social media and forum posts. The EOS.IO
                Website, White Paper, and other promotional statements were
                accessible to purchasers and potential purchasers, and viewable by
                U.S. persons.

       114.     As a result of the SEC’s enforcement action, Defendant block.one consented to a

$24 million settlement with the SEC.

                E.   Defendants Repeatedly Falsely Stated that the EOS Tokens Were Not
                     Securities

       115.     Throughout their unlawful raise of $4 billion of capital, Defendants continued to

mislead investors – who had neither sufficient information about Defendants and the EOS ICO

nor clear understanding of the applicable legal framework – that the EOS Securities offering was




                                               32
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 36 of 81




not subject to federal and state securities laws. Considering the limited available information

about how EOS was designed and intended to operate, EOS investors lacked sufficient bases to

interpret the relevant legal framework and determine – let alone allege in court – that EOS tokens

were securities. It was only after the passage of some significant time and as more information

about block.one’s intent, management, and lack of success in allowing decentralization to arise,

that the investors could reasonably determine that EOS was a security all along.

       116.    At issuance, Defendants and their representatives expressly stated the EOS tokens

were not securities and did not file a registration statement with the SEC, which would have

provided important disclosures to investors of the risks inherent in these investments, including

their speculative nature. Defendants’ decision not to register the EOS securities offering with the

SEC conveyed the message to investors that EOS securities were not actually securities.

       117.    The Token Purchase Agreement expressly states that:

               “The Sales of EOS Tokens and EOS Tokens themselves are not
               securities, commodities, swaps on either securities or commodities
               or a financial instrument of any kind. Purchases and sales of EOS
               Tokens are not subject to the protections of any laws governing
               those types of financial instruments. This Agreement and all other
               documents referred to in this Agreement including the White Paper
               do not constitute a prospectus or offering document, and are not an
               offer to sell, nor the solicitation of an offer to buy an investment.”

       118.    Block.one also attempted to expressly disclaim in its FAQ that EOS securities

were, in fact, securities: “block.one does not believe that the distribution of EOS Tokens or the

EOS Tokens themselves are securities, commodities, swaps on either securities or commodities,

or similar financial instruments. The EOS Tokens are not designed for investment or speculative

purposes and should not be considered as a type of investment.”




                                                33
           Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 37 of 81




           119.   Brendan Blumer, in January 22, 2018, posted publicly on his Twitter account that

 “The #EOS token should not be purchased as an investment. It’s [sic] sole purpose is to fairly

 assemble an open source community.”

           120.   Defendants also emphasized the “utility” of the EOS securities, to distinguish

 them from coins or tokens that might be securities. The “security versus utility token” topic was

 hotly debated among participants in the cryptocurrency markets, with authorities like the SEC

 Chairman Jay Clayton opining in the December 11, 2017 “Statement on Cryptocurrencies and

 Initial Coin Offerings” that, while most of the ICOs he has seen are securities, some tokens may

 not be:

                  For example, a token that represents a participation interest in a
                  book-of-the-month club may not implicate our securities laws, and
                  may well be an efficient way for the club’s operators to fund the
                  future acquisition of books and facilitate the distribution of those
                  books to token holders.

           121.   Defendants’ claims that EOS is anything but a security are false, and were false

 when made. Further, given Defendants’ misrepresentations of EOS tokens as non-securities, at

 the time of the ICO, a reasonable investor would not have known, or been able to know, that

 EOS securities were in fact securities, subject to securities laws.

 PART II: DEFENDANTS MADE FALSE STATEMENTS IN VIOLATION OF THE
 SECURITIES ACT AND THE EXCHANGE ACT

VI.   THE DEFENDANTS’ UNLAWFUL CONDUCT

           A.     The EOS Blockchain Used 21 Block Producers in a Supposed Effort to
                  Maintain Decentralization

           122.   The key feature of the EOS Blockchain that was to set it apart from its

 predecessors such as Bitcoin was that it would be even more decentralized than those prior

 blockchains.     Decentralization was the primary reason why many investors invested in

 cryptocurrency, and thus, block.one’s ability to build and maintain a highly decentralized EOS




                                                  34
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 38 of 81




Blockchain was critical both to its ability to raise funds and to the success of the enterprise – and

consequently the value of the EOS Securities.

       123.    To increase the appearance of decentralization on the EOS Blockchain, block.one

employed the use of 21 “block producers,” who are entities elected by EOS token-holders

“through a continuous approval voting system,” according to the White Paper. The rationale for

instituting 21 block producers was to ensure that control would not be placed in any one entity’s

or individual’s hands. Thus, the 21 block producers provided the critical decentralization feature

of the EOS Blockchain. Block producers were meant to enjoy a certain amount of power over

the blockchain: they would be responsible for verifying the transactions and governing the

blockchain.

       124.    EOS’s 21 block producers stand in contrast to Bitcoin and Ethereum, which were

dominated by fewer than ten large mining entities. The more block producers, and the more

widely dispersed they are, the more decentralized the system is. Voting power on the EOS

Blockchain is directly proportional to the amount of tokens held; thus the larger token-holders

have more sway in electing block producers. Further, there would be frequent elections to select

the block producers, ensuring that the 21 block producers would be constantly revolving, further

enhancing the decentralization features of the EOS Blockchain.

       125.    Block producers, and their role, were described by Larimer, Blumer, and Wyatt in

a YouTube video released on June 20, 2018. Blumer explained that they are “21 elected

delegates by the token holders that are actually confirming the transactions of the network,” and

Larimer described them as “the sequencers or witnesses that say, ‘hey, I saw this, this was said at

this time and therefore this is the priority someone has.”         Finally, Wyatt, an engineer at

block.one, stated that block producers are the “custodians of the network. . . . they will . . .




                                                 35
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 39 of 81




generate the chain that the rest of the network will see and be able to independently validate,

independently verify and build Dapps2 on. So the producers in the EOSIO network kind of

become the central brain of that block chain.” Importantly, Wyatt stressed that “the number of

producers and the size of producers [would] fluctuate over time, as the community sees value in

the kind of meta information about those producers changing….” The inference that investors

drew was that block producers would be elected according to their skills and abilities, through a

democratic process, in which all EOS Securities holders could participate fairly and equally

according to the size of their investment stake.

       126.    Separately, the White Paper included a “Governance” section that explained how

the EOS Blockchain would purportedly deliver superior decentralization features. It explained

that “[g]overnance is the process by which people reach consensus on subjective matters that

cannot be captured entirely by software algorithms,” and that the EOS.IO software would

“implement[] a governance process that efficiently directs the existing influence of block

producers.” It further states that “before any change can be made to the blockchain, these block

producers must approve it. If the block producers refuse to make changes desired by the token

holders then they can be voted out. If the block producers make changes without permission of

the tokenholders, then all other non-producing full-node validators (exchanges, etc.) will reject

the change.”

       127.    Block producers were also given a very limited ability to freeze accounts, in the

instance where, for example, “a smart contract behaves in an aberrant or unpredictable manner.”

The ability to freeze accounts was meant to be used sparingly, and required approval of 17 out of




2
 “Dapps” is an abbreviation for “decentralized applications,” or computer applications that run
on a blockchain.



                                                   36
            Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 40 of 81




21 block producers. “If the producers abuse the power they can be voted out and an account will

be unfrozen.”

        B.       Problems in the EOS Blockchain Surfaced Almost Immediately

        128.     Problems underlying the EOS Blockchain began to surface even before it went

live. On June 8, 2018, the online technology news outlet TNW reported that toward the end of

May 2018, hackers had breached block.one’s internal system and sent phishing emails to

investors. A Chinese internet security firm also identified a number of vulnerabilities in the EOS

network.

        129.     Additional problems were reported in a Wall Street Journal article dated June 12,

2018, which described “infighting among the software’s fragmented developers,” stating that it

“still has a way to go before the platform lives up to the hype.” In particular, a transcript of a

conference call hosted on June 8, 2018 revealed “wrangl[ing] over issues big and small, from

philosophical questions to technical arcana.”

        C.       Arbitrators Stripped Block Producers of Power, Undermining the
                 Decentralized Features of the EOS Blockchain

        130.     Shortly after the ICO was concluded and the EOSIO software was launched,

additional problems manifested themselves, which demonstrated that the EOS Blockchain was

not decentralized, as promised. Specifically, arbitrators overstepped their power to undermine

the independence of the block producers by reversing transactions that block producers had

verified.

        131.     First, shortly after the EOS Blockchain went live on June 9, 2018, arbitrators

directed EOS block producers not to process transactions from 27 different addresses, seriously

undermining the independence and decentralized authority of the EOS Blockchain.




                                                37
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 41 of 81




       132.    Second, on November 8, 2018, an ECAF arbitrator issued an order reversing

certain EOS transactions. The community was outraged that “a single individual [could] make

this kind of judgment call” on the EOS Blockchain, which had been heralded as providing

superior decentralization.

       D.      Corruption in the Election of Block Producers Concentrated Power in the
               Hands of a Few

       133.    In addition to the problems associated with arbitrator interference, the EOS

Blockchain quickly faced problems associated with voting corruption. In particular, certain

individuals who held larger amounts of EOS Securities began to purchase the votes of other EOS

Security holders so that they could be elected as block producers. Eventually the votes became

concentrated, as single entities took multiple block producer positions. Far from ensuring the

decentralization that investors sought, corruption in the block producer voting process led the

power over the EOS Blockchain to be concentrated in the hands of a few.

       134.    Defendants recognized early on that it would be important to maintain integrity in

the process of electing block producers. At the close of the ICO, block.one had retained 10% of

the EOS Security allocation. It issued a statement on June 28, 2018 regarding its “responsibility

to participate as an active minority voting member.”       It stated that it would “soon begin

allocating votes to block producers that share the core values necessary to maximize the integrity

and potential of the EOS public blockchain network.” Block.one highlighted that there were

several “values and considerations” that would “guide Block.one’s participation in the block

producer election process,” including “honesty, integrity, and fairness;” “transparency of

identity, activities, and decision-making,” and compliance with the EOS Constitution.”

       135.    Although Defendants claimed that the EOS Blockchain would elect block

producers through fair and democratic processes, in fact rumors quickly began to surface that




                                               38
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 42 of 81




some token holders were selling their votes, which tainted the block producer selection process

and allowed power to be concentrated, completely undermining the decentralization features of

the EOS Blockchain. Blumer addressed these claims in a statement issued on October 1, 2018,

called “EOS Public Blockchain Governance,” stating: “We are aware of some unverified claims

regarding irregular block producer voting, and the subsequent denials of those claims. We

believe it is important to ensure a free and democratic election process within EOS and may, as

we deem appropriate, vote with other holders to reinforce the integrity of this process. We

continue working on our potential involvement with the goal of empowering the intent of the

greater community through a transparent process that incorporates community feedback.”

       136.    Ultimately, at the “Tulip Festival” held on June 3 and 4, 2019 in San Francisco,

Brock Pierce, described the EOS block producers as largely governed by a “Chinese oligarchy,”

which is the exact opposite of the decentralized platform that investors were promised.

       137.    Defendants knew how important democratically-elected block producers are to a

functional, decentralized EOS Blockchain. Even as recently as August 21, 2020, in responding

to a tweet, Larimer stated, “Block one is heavily engaged in contributing to #EOS development

and is working to bring staking pools and new resource model to #EOS as well as improving the

quality of block producers.”

       138.    Several large block producers, including U.S.-based EOS NY and EOS Tribe,

eventually abandoned efforts to work on the EOS Blockchain. Coindesk reported on September

19, 2019 that EOS Tribe, one of the early participants in the EOS Blockchain, was leaving, and

noted that it “ha[d] never participated in the game of vote trading and stayed true to [its]

principles, and hence while we leave EOS as a Block Producer, we are also free to speak truth

and give warnings to the rest.” EOS Tribe left because it was “no longer possible to earn funds




                                               39
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 43 of 81




for maintaining the blockchain without support from major EOS whales, the colloquial term for

those with very large token holdings. Those whales are overwhelmingly supporting BPs located

in China.”

       139.    Many block producers that had been often seen in the top 21 were no longer even

considered “standby BPs,” including EOSSphere, ShEOS, EOSAmsterdam, EOS Detroit, EOS

Dublin, and EOS Venezuela, according to September 19, 2019 Coindesk article.

       140.    The concentration of block producers in China undermined the very essence of

what block.one stood for: decentralization. Further, it raised censorship concerns. Finally, the

most technically proficient contributors were “relegated to lower-tier rewards or no rewards at

all,” which resulted in a “brain-drain.”

       141.    Despite being the largest holder of the EOS Securities, and despite promises that

it would cast its vote for the most deserving block producers, block.one had not cast a single vote

as of September 19, 2019, according to Coindesk.

       142.    Interest in the EOS Blockchain had been flagging for some time in the face of

these problems. Confronted with the apparent truth that block.one’s EOS Blockchain would not

deliver a superior decentralized platform, block.one sought to move in a new direction and enter

the social media fray. Thus, it announced on June 1, 2019 that it would develop a blockchain-

based social media application. This application, named “Voice,” promised to be a “more

transparent social media platform for the world, where the value of good content gets circulated

right back into sustaining the community, not corporate bottom lines.” Block.one further stated

that Voice would “cultivate creation, sharing, discovery and promotion of content on social

media platforms by real users, not bots and fake accounts. Through a truly self-sustaining

economy of ideas, users will directly benefit from their ideas and engagement on the platform.”




                                                40
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 44 of 81




       143.     As described in more detail in Section VIII, infra, each piece of news

demonstrating that block.one’s EOS Blockchain lacked the decentralization that was promised

caused the value of the EOS Securities to decline, causing harm to investors who had purchased

EOS Securities in reliance on these materially false statements about block.one.

       E.       Through their Misleading Statements, the Individual Defendants Raised $4
                Billion for Themselves

       144.     The ICO raised $4 billion. Investors believed these funds were being used to

develop EOSIO and decentralized applications that would work on the EOS Blockchain.

Instead, the funds were funneled to Defendants’ personal piggybank, an investment fund located

in Hong Kong.

       145.     On June 1, 2018, block.one issued a press release announcing that it had partnered

with SVK Crypto, a Cayman Islands-based investor in cryptocurrencies, to launch a $50 million

fund. The purported purpose was to “accelerate the growth and development of the EOSIO

blockchain ecosystem.”

       146.     The Company explained that this was the “fifth injection of capital through

block.one’s EOS VC initiative.” The previous projects included “a joint venture to create the

$325 million EOSIO Ecosystem Fund with Mike Novogratz’s Galaxy Digital LP; a partnership

to create US$100 million Europe-focused fund with FinLab AG . . . and a partnership with

industry specialists Michael Cao and Winnie Liu to create a US$200 million fund to make

strategic investments in Asia-focused EOSIO projects.” Thus, as of June 1, 2018, block.one had

committed a minimum of $675 million in its Hong Kong venture capital fund.

       147.     By March, 2019, at least $1 billion of the funds raised in the ICO were in the

Hong Kong fund. According to an article by DigFin dated March 11, 2019, no person associated

with block.one would elaborate on how the funds at EOS VC were deployed, “other than to say




                                                41
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 45 of 81




  they run a diversified book.” At least two of its partners, Galaxy and FinLab, “focus[ed] more

  on explicitly on finance-related projects,” suggesting that the Company did little to make good

  on its promises to fund development of EOS Blockchain projects.

         148.     Defendants remained tight-lipped about where the $4 billion raised in the ICO had

  been deployed. However, on May 21, 2019, Bloomberg.com reported about a March 19, 2019

  email sent to shareholders, in which the Company disclosed that its assets were approximately $3

  billion at the end of February. $2.2 billion were in “liquid fiat assets, with the majority of that

  invested in U.S. government bonds.” Its “cryptocurrency portfolio” stood at approximately $500

  million. Block.one held approximately 140,000 bitcoins.

VII.   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

         A.       Statements Made Prior to and During the ICO

         149.     In the weeks leading up to the ICO, and throughout the Class Period, Defendants

  issued a series of materially false and misleading statements regarding block.one’s ability to

  generate software that would truly create an EOS blockchain that was more decentralized than

  the existing blockchains. These statements were disseminated to increase investor demand for

  the EOS Securities, both in the ICO and in the secondary market as the EOS Securities began to

  trade on cryptocurrency exchanges. As would later be revealed, block.one did not have the

  ability to create a decentralized EOS blockchain.

         150.     On June 5, 2017, block.one issued the “EOS.IO Technical White Paper” to tout

  the sale of the EOS Securities, authored by Defendant Larimer. In it, block.one made the

  following false statements regarding its ability to generate a decentralized blockchain that would

  be superior to other available blockchains:

                 EOS.IO software utilizes the only decentralized consensus
                  algorithm capable of meeting the performance requirements of
                  applications on the blockchain, delegated proof of service. Under




                                                  42
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 46 of 81




               this algorithm, those who hold tokens on a blockchain may select
               block producers through a continuous approval voting system and
               anyone may choose to participate in block production and will be
               given an opportunity to produce blocks proportional to the total
               votes they have received relative to all other producers.

              The EOS.IO software is designed from experience with proven
               concepts and best practices, and represents fundamental
               advancements in blockchain technology. The software is part of a
               holistic blueprint for a globally scalable blockchain society in
               which decentralized applications can easily be deployed and
               governed.

              The EOS.IO software introduces a new blockchain architecture
               designed to enable vertical and horizontal scaling of
               decentralized applications. This is achieved by creating an
               operating system-like construct upon which applications can be
               built. The software provides accounts, authentication, databases,
               asynchronous communication and the scheduling of applications
               across hundreds of CPU cores or clusters. The resulting technology
               is a blockchain architecture that scales to millions of transactions
               per second, eliminates user fees, and allows for quick and easy
               deployment of decentralized applications.

       151.    These statements were false and misleading because they falsely represent that the

EOS Blockchain is decentralized. In fact, the EOS Blockchain was not decentralized, and

Defendants failed to disclose that the EOS Blockchain governance system consisted of a

revolving door of “block producers” and could be overridden by a single “arbitrator,” who had

the power to reverse transactions and freeze accounts. In addition, the voting framework of the

EOS Blockchain made it susceptible to placing power in large token-holders, as ultimately

happened when it was declared – contrary to Defendants’ false claims that EOS Blockchain was

“decentralized” – to be controlled by a small group of “Chinese oligarchs.” Further, the EOS

Blockchain was not a “fundamental advancement in blockchain technology.” In fact, it nearly

did not launch following a fraught call held on June 8, 2018, among software developers

expressing concerns over bugs in the software.




                                                 43
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 47 of 81




       152.    On June 22, 2017, block.one issued a press release stating that “EOS is being

designed to support distributed applications that have the same look and feel of their centralized

counterparts.” This statement is false and misleading because it falsely represents that, in

contrast to its counterparts, the EOS Blockchain would not be “centralized” (i.e., it would be

“decentralized”). Contrary to this representation, the EOS Blockchain was “centralized.”

Defendants knew, but failed to disclose, that the EOS Blockchain governance system consisted

of a revolving door of “block producers” and could be overridden by a single “arbitrator,” who

had the power to reverse transactions and freeze accounts. In addition, the voting framework of

the EOS Blockchain made it susceptible to placing power in large token-holders, as ultimately

happened when it was declared not to be “decentralized” but, rather, to be controlled by a small

group of “Chinese oligarchs.”

       153.    On July 5, 2017, Ian Grigg published “EOS-An Introduction,” describing EOSIO

as a “performance based and self-governing blockchain that provides an operating system for

building large-scale consumer-facing distributed applications.” Grigg touted features of

block.one’s governance framework, by explaining the block producer system as follows:

               Block producers are elected into a round of 21, each producer get
               one block per round, and is rewarded for the validation of
               incoming messages and production of the block messages. A block
               released by one producer is validated by the next and the next and
               so forth; if not validated, it is not built upon. Similar longest-chain
               mechanics to Bitcoin are followed, and in short order, the
               producers converge on a longest chain. A block that is accepted by
               a quorum of producers is declared immutable, and the chain of
               immutable blocks becomes in effect a checkpoint.

       154.    These statements were false and misleading because, contrary to the assertion that

a block was “declared immutable” after being accepted by a quorum of producers, a block could

be overridden by a single “arbitrator,” who had the power to reverse transactions and freeze

accounts. In addition, the voting framework of the EOS Blockchain made it susceptible to



                                                 44
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 48 of 81




placing power in large token-holders, as ultimately happened when it was declared to be

controlled by a small group of “Chinese oligarchs.”

       155.    On January 13, 2018, block.one issued a press release updating investors on

certain developments regarding EOS. Notably, the Company announced the “formation of EOS

VC, block.one’s program to deploy over 1 billion USD in partnership capital with leading

venture capital firms to develop the EOS ecosystem.”          In that vein, Blumer stated that

“Block.one is making a formal commitment to deploy over $1 billion through leading global

venture capital firms to deploy capital back to entrepreneurs to create innovation in the EOS

ecosystem.” Blumer added that the “scale of investment for EOS VC is unprecedented for

blockchain technology.”

       156.    This statement was false and misleading because block.one did not plan to give $1

billion dollars of capital to third parties for the purpose of fostering innovation on the EOS

Blockchain.    In fact, block.one siphoned the money to Hong Kong to invest in other

cryptocurrencies and ordinary stock markets, and the Company has failed to make any

substantial contributions to third parties for the development of applications of EOSIO.

       157.    On May 15, 2018, block.one posted a video on YouTube titled “#AskBlockone: Is

EOSIO Centralized?” In that video, Defendant Blumer claimed:

               Centralization is something that EOS.IO is designed to solve. If
               you take a look at proof of work, which is really the incumbent
               way of processing blockchain transactions today, both electricity
               and hardware are cheaper in bulk. What that ends in, is centralized
               mining pools controlling the network, and if you look at the largest
               platforms today, less than two or three mining pools control those
               networks. And so, in EOS.io blockchains, the tokenholders are
               able to elect 21 block producers in order to process transactions,
               and that restores power or distributes the power amongst the
               tokenholders and aligns the interests of all the parties involved.




                                               45
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 49 of 81




       158.    During the same video, Bart Wyatt, a block.one engineer, added that “EOSIO as a

blockchain, as a technology, as a community, is probably one of the most decentralized versions

of this technology we have ever seen, and I think most the community itself is even catching up

on this idea.” He said that the “biggest difference between us and any of the competitors in the

field, is how much we have decentralized even some of the core concepts of the chain.”

       159.    These statements were false and misleading because, in fact, the EOS Blockchain

did not solve the centralization problem. In particular, Defendants failed to disclose that the

voting framework of the EOS Blockchain made it susceptible to placing power in large token-

holders, as ultimately happened when it was declared to be controlled by a small group of

“Chinese oligarchs.” Further, although block.one held 10% of the tokens, and could have used

them to prevent the collusion that ultimately occurred, they never voted their tokens.

       160.    In addition to false statements concerning EOS Blockchain’s purported superior

decentralization features, block.one also falsely announced in August 2017 that it was “finalizing

an engagement with a third-party auditor to release a public audit designed to provide comfort

that block.one has not participated in the EOS token sale in anyway [sic], with any funds.” This

statement was released in response to concerns that block.one insiders were manipulating the

price of the EOS Securities.

       161.    In fact, this statement was false and misleading. On October 27, 2018, an article

was published in the Bitcoin Exchange Guide, reporting that the audit report had yet to be made

public. To this day, the audit report has never been made public.

       162.    Defendants also sought to assure investors that block.one would support the EOS

Blockchain by supporting third-party efforts to create applications for the EOS Blockchain. For

instance, during a May 17, 2018 video published by block.one on YouTube, Defendant Blumer




                                                46
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 50 of 81




claimed that block.one had “taken a billion dollars of capital” and was “deploying it to leading

VCs throughout the world so that they can start to foster the innovation of this technology.”

Blumer said that those receiving the funds “are groups that are already involved in the deal flow,

that are already close to the developers that are building those leading applications, that allows

them to educate these developers and then offer them resources so that they can push forward.”

        163.    This statement was false and misleading because block.one had not at that point

given a billion dollars of capital to third parties for the purpose of fostering innovation on the

EOS Blockchain. In fact, block.one siphoned the money to Hong Kong to invest in other

cryptocurrencies and ordinary stock markets, and the Company failed to make any substantial

contributions to third parties for the development of applications of EOSIO.

        164.    Relatedly, block.one sought to bolster the appearance of widespread interest in its

new blockchain, posting a video on May 24, 2018 to list the sorts of entities who were

purportedly already working toward building applications for EOSIO. In the video—titled

“#AskBlockone: What Projects are Building on EOSIO?”—Blumer said that the Company gets

“several groups reaching out to us every day,” including “individual developers to small

businesses to publicly-traded companies across all different types of sectors, from biotech,

financial industries, to new types of consumer-driven applications that reinvent the way we do

things.” Serg Metelin, a block.one employee in “Developer Relations,” said in the video that

“[e]ven before the software is actually released, they are building on our test net, which anyone

can join and try to build their project on. We see existing businesses trying to migrate their

business model to [a] decentralized model, as well as new innovative businesses trying to bring

their ideas to life.”




                                                47
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 51 of 81




       165.    This statement was false and misleading because Defendants did little to support

applications on EOSIO. Even if third parties were approaching Defendants with ideas for

EOSIO, the platform was ill-suited for enterprise applications, the Company did not actually

make substantial investments in third-party development of applications for the EOS Blockchain,

and to date, the EOS Blockchain has failed to garner applications that add meaningful value to

EOS holders.

       166.    Furthermore, Defendants issued false and misleading statements concerning their

efforts to address concerns that the voting for block producers was unfair and tainted, and that

certain token holders were purchasing votes from others in order to be elected as block

producers.

       167.    In a YouTube video produced by block.one and launched on June 20, 2018, Bart

Wyatt stated that block producers would be selected by EOS Security holders according to

certain criteria. Specifically, he stated that “as the community sees value in the meta about the

producer changing – so if the community sees value in certain hardware requirements. . . .

Those kinds of things will be the community electing the producers to fulfill their own vision

of what the blockchain should be.” Defendants Larimer and Blumer also spoke in the video.

       168.    This statement was false and misleading because, in fact, block producers were

not elected according to what would work best for the blockchain. Instead, block producers were

elected by purchasing votes from EOS Security holders, which resulted in a high concentration

of block producers within a few entities.

       B.      Statements Made Subsequent to the ICO

       169.    On June 28, 2018, block.one issued a statement regarding its “responsibility to

participate as an active minority voting member.” It stated that it would “soon begin allocating

votes to block producers that share the core values necessary to maximize the integrity and



                                               48
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 52 of 81




potential of the EOS public blockchain network.” Block.one highlighted that there were several

“values and considerations” that would “guide block.one’s participation in the block producer

election process,” including “honesty, integrity, and fairness;” “transparency of identity,

activities, and decision-making,” and “compliance with the EOS Constitution.”

       170.    This statement was false and misleading. In fact, block.one did nothing to select

block producers that “share the core values necessary to maximize the integrity” of the EOS

Blockchain, or who shared values of “honesty, integrity, and fairness,” or “transparency of

identity.” Rather, as Pierce stated in June 2019, the governance of the EOS Blockchain was

concentrated in the “hands of a few Chinese oligarchs.” According to Coindesk, although

block.one held enough tokens “that it could all but handpick the top 21BPs (or at least exclude

any BP that did not get its nod),” it had not cast a single vote as of September 19, 2019.

       171.    On October 1, 2018, Blumer made additional false statements concerning the

problems associated with vote-buying among block producers. He issued a statement called

“EOS Public Blockchain Governance,” stating: “We are aware of some unverified claims

regarding irregular block producer voting, and the subsequent denials of those claims. We

believe it is important to ensure a free and democratic election process within EOS and may, as

we deem appropriate, vote with other holders to reinforce the integrity of this process. We

continue working on our potential involvement with the goal of empowering the intent of the

greater community through a transparent process that incorporates community feedback.”

       172.    Blumer’s October 1, 2018 statement was false and misleading because block.one

did not, in fact, do anything to “ensure a free and democratic election process within EOS,” and

did not become involved to “empower[] the intent of the greater community.” Instead, as Pierce




                                                49
           Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 53 of 81




   noted in June 2019, the governance of the EOS Blockchain was concentrated in the “hands of a

   few Chinese oligarchs.”

VIII.   THE TRUTH IS GRADUALLY REVEALED THROUGH A SERIES OF PARTIAL
        CORRECTIVE DISCLOSURES

          173.    The truth that the EOS Blockchain was not superior to those already existing, and

   that it did not deliver enhanced decentralization, was revealed slowly through a series of partial

   corrective disclosures occurring over a year, from June 2018 through June 2019.

          174.    On June 8, 2018, the online technology news outlet TNW published an article

   titled “The EOS mainnet nightmare: How not to launch a blockchain network,” highlighting that

   although EOS was supposed to launch on June 2, 2018, the token was “still not live.” The article

   explained that toward the end of May 2018, hackers had breached block.one’s internal system

   and sent phishing emails to investors in an attempt to trick investors to give up their ERC-20

   tokens. At the same time, an internet security firm in China had identified a number of

   vulnerabilities in the EOS network that made it susceptible to certain types of attacks. Although

   block.one initially denied that those issues would delay the EOS launch, by June 8, 2018 the

   launch still had not occurred, and the Company had even instituted a bounty program whereby

   hackers could be paid to identify and fix bugs in the EOSIO software.

          175.    Indeed, during a meeting of candidate EOS block producers on June 8, 2018, a vote

   to launch EOS failed largely due to concerns over a specific bug that could potentially prevent

   investors from making transactions. As the TNW article pointed out, “if blockchain companies

   can’t launch an actual product after raising millions (or billions in case of EOS) of dollars, then

   enthusiasts can hardly complain” when critics argue that blockchain is “crappy” technology.

          176.    As the market digested this news, a portion of the inflation in the price of EOS

   Securities was eliminated, as the price of the EOS Securities fell $$3.00 per token, or more than




                                                   50
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 54 of 81




21%, from a price of $14.09 per token on June 9, 2018, to a price of $11.09 per token on June

10, 2018.

       177.    On June 22, 2018, the ECAF issued an order directing the block producers that

maintain the EOS ledger not to process transactions from 27 different wallet addresses suspected

of fraudulent activity. The ECAF did not explain its order, compounding criticism from

observers who viewed the move as being akin to government interference and demonstrating that

EOS is not, in fact, a decentralized network. As explained in an article by CoinDesk, the ECAF

and its ability to issue orders to block producers is “anathema to the kind of censorship-resistant,

distributed network pioneered by bitcoin,” in which collective decision-making is a core feature.

One commentator even quipped of the order, “Civil asset forfeiture meets blockchain.”

       178.    On this news, the price of EOS fell $1.52 per token, or nearly 15%, from a price

of $10.27 per token on June 21, 2018, to a price of $8.75 per token on June 22, 2018.

       179.    On October 27, 2018, cryptocurrency news website Bitcoin Exchange Guide

published an article decrying block.one’s lack of transparency and highlighting that the

Company had never issued a promised audit report to quash accusations that it had engaged in

wash trading in late 2017. As the article observed, block.one’s “lack of communication” had

caused the issue to “snowball[] from idle gossip into a genuine concern that Block One might

have engaged in EOS wash trading during their ICO.”

       180.    As investor frustrations over block.one’s lack of transparency swelled, the price

of EOS fell $0.31 per token, or nearly 6%, from a price of $5.43 per token on October 28, 2018,

to a price of $5.12 per token on October 29, 2018.

       181.    On November 8, 2018, an ECAF arbitrator issued an order reversing certain EOS

transactions to restore control over a hacked account to its original owner. That decision went




                                                51
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 55 of 81




largely unnoticed until a screenshot of the order was posted to Reddit on November 10, 2018 and

subsequently picked up by the cryptocurrency press beginning on November 13, 2018. In its

article on the latter date, BREAKERMAG wrote that commentators were “ridiculing the

mutability of the EOS blockchain” and were critical of the “governance processes that allowed a

single individual to make this kind of judgment call.” The article continued that the “ability to

reinstate ownership of a hacked account by decree speaks to a degree of centralized governance

that’s unheard of in the bitcoin network.”

       182.    In reaction to this partial corrective disclosure, the price of EOS Securities

declined $0.91 per token, or early 17%, from a price of $5.42 per token on November 13, 2018

to a price of $4.51 per token on November 14, 2018.

       183.    On November 28, 2018, Larimer posted on the messaging app “Telegram” that he

had “stumbled upon” a new idea for a potential token separate from EOS, and was “exploring

whether there is a market” for the “tradeoffs” underlying the new token idea. Although Larimer

denied that he planned to leave block.one or shift his focus away from EOSIO, he also posted a

list of features that the new token would have, including “[c]omplete privacy,” “[n]o staking or

voting,” and security that would “likely take nation state level resources to crack.”

       184.    Amid concerns that Larimer was, as one outlet put it, following his “tendency to

hop between projects and simply create a new coin if the previous one fails,” the price of EOS

Securities fell $0.48 per token, or 14.5%, from a price of $3.29 per token on November 28, 2018,

to a price of $2.81 per token on November 30, 2018.

       185.    On June 1, 2019, block.one announced that it planned to launch a new social

media platform, “Voice,” on the EOS Blockchain. While criticizing existing social media

platforms as being “designed to use their users” and sustain “corporate bottom lines,” the




                                                 52
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 56 of 81




Company touted Voice as a “more transparent social media platform for the world.” In that vein,

Defendant Blumer said in block.one’s press release that “[b]y design, [social media platforms]

run by auctioning our information to advertisers, pocketing the profit, and flooding our feeds

with hidden agendas dictated by the highest bidder.” By using EOS’s public blockchain, the

Company said that transparency would “be a core part of the experience” with Voice and there

would be “no invisible interests.” At an event hosted by block.one that day, Blumer added that

“[s]ocial media has not been a good friend to us” and further promised that Voice would not use

algorithms to determine what content users see, unlike existing social media platforms.

       186.    Block.one invested over $100 million of ICO proceeds and $50 million of

intellectual property into Voice, which spent $30 million of the cash investment to purchase the

domain name voice.com from a business analytics and mobility platform MicroStrategy, making

it one of the top five biggest domain sales of all time.

       187.    The shift away from creating a decentralized blockchain to focusing on social

media was not well received by investors. Indeed, despite the massive resources at block.one’s

disposal to invest in applications for EOSIO—and despite Defendants’ promises that they were

indeed making massive investments both internally and with third parties—the announcement of

Voice was the only notable result of that purported billion-dollar effort. Investors questioned the

value of Voice and asked why the Company was launching a social-media product when that

market already had dominant competitors. In that vein, investors questioned the value that

block.one’s purportedly large investments in EOSIO were creating. Thus, the price of EOS

Securities declined $0.73 per token, or nearly 9%, from a price of $8.51 per token on May 31,

2019, to a price of $7.78 per token on June 1, 2019.




                                                 53
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 57 of 81




       188.   Days later, during the Tulip Conference in San Francisco, California, which was a

conference focused on new and emerging technologies, Defendant Pierce made the startling

admission that the EOS “ecosystem is a little bit of a Chinese oligarchy right now” in that much

of the power over the EOS Blockchain was focused in a relatively small number of block

producers in China. Pierce indicated that it was a problem to have the power so centralized, and

spoke to a number of proposals on how to “solve this issue.”

       189.   On that news, the price of EOS Securities suffered a two-day slide of $1.68 per

token, or more than 21%, from a price of $7.95 per token on June 2, 2019 to a price of $6.09 per

token on June 4, 2019.

       190.   Even after the end of the Class Period, Defendants’ statements have been further

exposed as false and misleading.

       191.   Despite previous promises that Voice would be launched on the EOS Blockchain,

on January 17, 2020, the cryptocurrency news outlet CoinDesk reported that block.one planned

to run Voice on a “purpose-made EOSIO blockchain.” That meant that Voice would not in fact

run off the public EOS Blockchain, but a separate blockchain bearing similarities to EOS.

Indeed, the FAQ page on Voice’s website confirms that Voice will use the EOSIO protocol, but

users will instead receive “Voice Tokens” for using the platform.       Similarly, the “Privacy

Notice” on Voice’s website explains that Voice will operate on a blockchain referred to as the

“Voice Chain.” As such, not even Voice—what appeared to be the only serious effort by

block.one to develop an application for the EOS Blockchain—will actually benefit holders of

EOS Securities.

       192.   More recently, Larimer admitted that block.one has no serious plans to continue

providing applications or uses for the EOS Blockchain. During an interview on September 11,




                                               54
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 58 of 81




 2020, titled the “Greatest EOS Interview in the History of the World featuring Dan Larimer” and

 hosted by the EOS-focused podcast Everything EOS, Larimer was asked why the EOS VC fund

 was investing in projects that are not related to EOS. Referencing EOS holders, Larimer stated

 that “they’ve already received everything” when they acquired EOS. Larimer reiterated that

 block.one viewed the funds received in the sale of EOS as revenue to the Company. In effect,

 Larimer admitted that Block.one sees no obligation to support EOS for the benefit of investors.

IX.   CONFIDENTIAL WITNESSES HAVE PROVIDED FURTHER DETAIL ON THE
      PROBLEMS WITH EOS AND AT BLOCK.ONE

        193.   Confidential witnesses have confirmed that EOS was not a truly decentralized

 blockchain, that the voting procedures for block producers was corrupt, and that block.one has

 failed to meaningfully add value to the EOS Blockchain.

               CW1

        194.   CW1 worked at block.one as a full stack engineer from December 2019 through

 June 2020. CW1 was part of a software engineering team that did “front end web work” for

 Voice. CW1 worked out of block.one’s office in Blacksburg, Virginia. He reported directly to

 Brian Walter, who was a software engineering manager.

        195.   According to CW1, approximately 120 individuals worked in the Company’s

 Blacksburg office. Roughly half of the staff there was dedicated to Voice and the other half was

 dedicated to blockchain support. CW1 was also aware of a block.one office in Northern Virginia

 outside of Washington, D.C., which CW1 thought was considered its U.S. headquarters.

        196.   According to CW1, Voice was founded as a pet project by Larimer. Though he

 never discussed the origins of the social media platform with Larimer, CW1 believed that

 Larimer was interested in starting a new social media network because he was “sick of Facebook

 and Twitter.” CW1 said that splitting Voice from block.one was the typical model Larimer




                                                55
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 59 of 81




employed with the companies he created. Larimer “creates a project, gets it going and then just

dumps it. . . . leaving it to rot.” For example, CW1 mentioned that Larimer had previously

started—and then abandoned—another blockchain-based social network called Steemit that was

a “clone of Reddit.”

       197.    CW1 said that Voice invited thousands of people in the United States who had

expressed interest online to sign up for its six-month closed beta launch that began in February

2020, but only about 1500 public users ultimately accepted the invitations and created accounts.

CW1 thought that Voice “really didn’t bring anything to the table.” In other words, it was

nothing particularly special or new that could “add value to the social network ecosystem.”

Moreover, the fact that it was “written on a blockchain” meant absolutely nothing for the end

product. CW1 said that the social network would be the exact same experience for users if it was

written on a traditional database.

       198.    CW1 also provided information about the Hong Kong venture capital business.

He heard through discussions with his colleagues that it was block.one’s “biggest business” and

its only source of revenue besides the money made from the ICO. CW1 learned that “most of the

money” block.one took in was made through investments in various cryptocurrencies as well as

in traditional stock markets.   Further, CW1 recalled that at the beginning of his tenure, CW1

attended a small “lunch-and-learn” hosted by a block.one finance employee who had come to the

Blacksburg office from Hong Kong. The finance department employee discussed his

responsibilities in Hong Kong, which consisted of investing the Company’s capital in stock

markets.




                                               56
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 60 of 81




              CW2

       199.   CW2 was employed at block.one as a Vice President of Product from September

2017 through June 2018. CW2 reported directly to David Moss, who was the Senior Vice

President of Tech Operations. Moss reported to Daniel Larimer. CW2 was recruited to work for

block.one by David Moss in August 2017, and was among block.one’s earliest employees in the

United States. CW2 remained employed by block.one until June 2018, approximately when the

company released EOSIO.

       200.   CW2 was hired to support Moss and Larimer as they worked to the launch of

EOSIO in June 2018.

       201.   CW2 further explained that block.one’s claim that EOS was a truly decentralized

blockchain was undermined when it became clear that “so many of the tokens were owned by so

few players.” Once rumors of collusion began to percolate, block.one executives were

“studiously silent” on these issues, and made no attempts to intervene or provide guidance to the

mainnet about “what should happen.”

       202.   CW2 left block.one before it established Voice, but he has watched the

development of the social network. He considers Voice, which was the brainchild of Daniel

Larimer, to be “personal hobbyhorse type stuff.”

       203.   Prior to June 2018, there were discussions among the employees about “what do

we all do” after EOSIO launched, as several individuals did not want to move to closer to the

Company’s office in Blacksburg. A group of employees—including David Moss—decided to

form a separate company, StrongBlock, that would build upon EOSIO.

X.   DEFENDANTS’ FALSE STATEMENTS WERE MADE WITH SCIENTER

       204.   For the purposes of Plaintiff’s Exchange Act claims, Defendants acted with

scienter in that Defendants knew, or recklessly disregarded, that the public documents and



                                               57
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 61 of 81




statements issued or disseminated in the name of the Company were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements and documents as primary violations of the federal securities

laws.

        205.   Defendants, by virtue of their association with and control over block.one, which

made them privy to confidential information, participated in the fraudulent scheme designed to

mask the truth underlying the capabilities of the EOS Blockchain and its decentralization

capabilities. Defendants are also charged with knowledge of the truth underlying their Class

Period statements.

        206.   Prior to the launch of the EOS Blockchain, Larimer was the primary author of the

code underlying EOS and EOSIO. Moreover, Larimer wrote the EOSIO White Paper, which

described in detail the functionality of the EOS Blockchain. Larimer’s role as the author of the

relevant code and the EOSIO White Paper describing what the code would do uniquely

positioned him to understand the capabilities and limitations of the EOS Blockchain, and to

understand the falsity of his Class Period statements.

        207.   Defendant Blumer, for his part, made statements touting block.one’s commitment

to supporting the EOS ecosystem, and specifically promised that the first billion dollars of

capital raised would be used to support third parties building on EOSIO. As the Company’s

Chief Executive Officer, Blumer is ostensibly in control of the Company’s plans and strategy,

and would have known at the time that the Company in fact had no intention of investing that

amount of capital in third-party EOSIO projects.




                                                58
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 62 of 81




       208.   In addition, Defendants Pierce and Grigg made affirmative statements regarding

the value of the EOS Securities and the functionality of EOSIO, and are therefore charged with

knowledge of the truth underlying those statements.

       209.   The Individual Defendants had actual knowledge that their statements were false.

They conceived the EOS Blockchain.        They co-founded the Company and were the chief

architects of the ICO and the EOS Blockchain technology, as well as its governance structure.

For approximately the first year of its existence, block.one had few employees. According to the

Roanoke Times, as of May 17, 2018, block.one employed only ten software engineers who were

building the EOS Blockchain, thus demonstrating the central involvement of the Individual

Defendants. In addition, they made statements confirming their knowledge of the problems

associated with the EOS Blockchain after it went live.

       A.     Motive and Opportunity

       210.   Defendants had the motive and opportunity to inflate the price of the EOS

Securities.

       211.   As an initial matter, the sale of EOS Securities in the ICO was considered

“revenue” to block.one. Defendants had every incentive to ensure that the price of the securities

sold in the ICO was as high as possible in order to maximize the revenue to the Company.

       212.   Indeed, at least 90% of the $4 billion raised in the ICO was withdrawn from

block.one’s funding wallet during the course of the ICO, with no explanation for how these

funds were used.

       213.   In an effort to assuage concerns over how Defendants were using the funds raised

in the ICO, Defendants promised in August 2017 to publish the results of an audit that would

show how the funds were used. But to date, Defendants have never issued the results of any

such audit, nor is it clear that the audit ever took place. Defendants’ conspicuous failure to



                                               59
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 63 of 81




provide the promised audit suggests that the results would have confirmed investor concerns

over how funds from the ICO were used by Defendants.

       214.   Defendants have also used funds from the ICO in ways entirely unrelated to EOS,

and to enrich themselves and block.one without providing any benefit to EOS holders. For

instance, block.one set up an office in Hong Kong to act as the Company’s investment arm.

Block.one uses its Hong Kong office—where Blumer is based—to make investments in various

cryptocurrencies as well as in traditional stock markets. Any gains on those investments will not

accrue to the benefit of EOS holders: essentially, block.one took money from EOS investors on

the promise of what the EOS Blockchain could achieve, and used the vast majority of the

proceeds instead to start a hedge fund that will pay dividends to block.one, not the EOS

investors.

       215.   Even after the ICO, Defendants had every interest in maintaining the appearance

of a valuable and useful blockchain. The 100 million EOS Tokens that block.one kept for itself

were valuable only insofar as Defendants could convince investors that the EOS Blockchain was

superior to other blockchains and would host popular applications. In order to maximize the sale

value of those 100 million EOS Tokens, Defendants thus needed to continue to tout the EOS

Blockchain and block.one’s purported efforts to develop applications for the blockchain.

       216.   Aside from their abandoned plan to put the “Voice” social network on the EOS

Blockchain, however, Defendants have failed to provide any significant application for the

Blockchain. As described above, Larimer admitted as much recently when he said that EOS

holders “already received everything” they would get when they acquired EOS. In effect,

Larimer conceded that block.one sees no obligation to support EOS for the benefit of investors.




                                               60
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 64 of 81




        217.    Despite their promises regarding the benefits and possibilities the EOS

 Blockchain offered, the only possible inference is that Defendants have used the ICO to benefit

 themselves.

        B.      Core Operations

        218.    In addition, the false statements concerned the development of the EOSIO

 software and resulting EOS Blockchain, which was ostensibly the sole core operation of

 block.one.

        219.    Defendants represented during the Class Period that block.one’s chief business

 function was to develop the EOSIO software and EOS Blockchain for the stated purpose of

 creating a platform that was superior to those offered by other cryptocurrencies. In that vein,

 block.one’s long-term viability and ability to generate income, as well as the EOS Blockchain’s

 ability to achieve the lofty goals publicly set by Defendants, would have depended entirely on

 Defendants’ efforts to develop the EOSIO software and subsequently support the EOS

 Blockchain through the creation of new applications and uses.

        220.    Defendants have largely abandoned that effort, instead focusing on pet projects

 and investments in cryptocurrency and the stock market. As block.one’s top executives and

 former partners, Defendants are charged with the knowledge that the Company would not

 actually commit itself to pursuing the goals it publicly held itself out to pursue.

XI.   CLASS ALLEGATIONS

        A.      Definition of Classes

        221.    Plaintiff brings this action as a class under Fed. R. Civ. P. 23 and seeks

 certification of a Class defined as follows: All persons or entities who purchased or otherwise

 acquired EOS Securities at any time during the period of June 26, 2017 through May 18, 2020.




                                                  61
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 65 of 81




       222.    Excluded from the Class are: (i) Defendants; (ii) present or former executive

officers of block.one, members of the block.one’s Board and members of their immediate

families (as defined in 17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (iii) any of the

foregoing persons’ legal representatives, heirs, successors, or assigns; and (iv) any entities in

which Defendants have or had a controlling interest, or any affiliate of block.one.

       223.    Plaintiff reserves the right to amend the definition of the Class if further

investigation or discovery indicate that the definition of the Class should be narrowed, expanded,

or otherwise modified.

       B.      The Classes Satisfy the Requirements of Rule 23

       224.    The members of the Classes are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiff at this time, but by

virtue of the fact that Defendants issued approximately 900 million EOS Securities, the potential

number of Class members is quite vast. Members of the Classes may be identified by publicly

accessible blockchain ledger information. They may be notified of the pendency of this action by

electronic mail using a form of notice customarily used in class actions.

       225.    Defendants’ wrongful conduct applies generally to all the Class members, so that

final relief is appropriate respecting the Classes as a whole.

       226.    Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual members of the Classes. Among the questions of

law and fact common to the members of the Classes are:

               (a)     Whether Defendants violated Sections 5 and 12(a)(1) of the Securities Act

               by failing to file a registration statement for the EOS Securities with the SEC;




                                                  62
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 66 of 81




               (b)     Whether Defendants violated Section 12(a)(2) of the Securities Act by

               promoting the sale of the EOS Securities pursuant to a prospectus which included

               material false statements or omitted to disclose material facts;

               (c)     Whether Defendants violated Section 10(b) of the Exchange Act by

               disseminating material false statements, or omitted to disclose material facts,

               concerning the EOS Securities throughout the Class Periods;

               (d)     Whether Defendants’ statements to the investing public during the Class

               Periods omitted material facts necessary in order to make the statements made, in

               light of the circumstances under which they were made, not misleading;

               (e)     Whether Defendants knew or recklessly disregarded that their statements

               were false and misleading;

               (f)     Whether the price of the EOS Securities was artificially inflated; and

               (g)     The extent of damage sustained by Class members and the appropriate

               measure of damages.

       227.    Plaintiff’s claims are typical of the claims of the other members of the Class they

seek to represent. Defendants’ practices have targeted and affected all members of the Class in a

similar manner, i.e., they have all sustained damages arising out of Defendants’ practices.

       228.    Plaintiff will continue to fully and adequately protect the interests of the members

of the Class. Plaintiff has retained counsel competent and experienced in class actions and

securities law. Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       229.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. The prosecution of

separate actions by individual members of the Class would impose heavy burdens upon the




                                                  63
           Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 67 of 81




courts and would create a risk of inconsistent or varying adjudications of the questions of law

and fact common to the Class. A class action on the other hand, would achieve substantial

economies of scale with regards to time, effort, and expense, and would assure uniformity of

decision with respect to persons similarly situated without sacrificing procedural fairness or

bringing about other undesirable results. Furthermore, the interests of the members of the Class

in individually controlling the prosecution of separate actions are theoretical rather than

practical. The Class has a high degree of cohesion, and prosecution of the action through

representatives would be unobjectionable. Finally, as the damages suffered by some of the

individual Class members may be relatively small, the expense and burden of individual

litigation makes it impossible for members of the Class to individually redress the wrongs done

to them.

          C.     Presumption of Reliance: Fraud on the Market

          230.   For the purposes of Plaintiff’s Exchange Act claims, it will rely on the

presumption of reliance established by the fraud-on-the-market doctrine in that, among other

things:

                 (a)    Defendants made public statements or failed to disclose material facts

                 required to be disclosed;

                 (b)    The omissions and misrepresentations were material;

                 (c)    The EOS Securities traded on an efficient market;

                 (d)    The misrepresentations and omissions alleged would tend to induce a

                 reasonable investor to misjudge the value of the EOS Securities; and

                 (e)    Plaintiff and the other members of the Class purchased the EOS Securities

                 between the time Defendants misrepresented or failed to disclose material facts




                                                 64
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 68 of 81




               and the time the true facts or their consequences were disclosed, without

               knowledge of the misrepresented or omitted facts.

       231.    At all relevant times, the market for EOS Securities was efficient for the

following reasons, among others:

               (a)     Defendants regularly communicated with public investors via widely

               dispersed public media, including regular dissemination of press releases;

               (b)     EOS Securities traded on the Coinbase, Kraken, and Poloniex

               cryptocurrency exchanges, among others, which are efficient markets; and

               (c)     News about block.one, the EOS,IO blockchain, and the EOS Securities

               quickly impacted the price of the EOS Securities on the cryptocurrency

               exchanges.

       232.    As a result of the foregoing, the market for EOS Securities promptly digested

current information regarding EOS Securities from all publicly available sources and reflected

such information in the price of EOS Securities. Under these circumstances, all purchasers of

EOS Securities during the Class Period suffered similar injury through their purchases of EOS

Securities at artificially inflated prices, and a presumption of reliance applies.

       233.    In addition, Plaintiff is entitled to a presumption of reliance under Affiliated Ute

Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are

predicated in part upon material omissions of fact that Defendants had a duty to disclose.




                                                  65
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 69 of 81




  PART III: COUNTS

XII.   SECURITIES ACT COUNTS AND DEFENDANTS

         A.      Count One: Violation of Sections 12(a)(1) and (5) of the Securities Act
                 Asserted Against Block.one

         234.    Plaintiff repeats and realleges every allegation contained above as if fully alleged

  in this Count, only to the extent, however, that the allegations do not allege fraud, scienter, or the

  intent of the Defendants to defraud Plaintiff or members of the Class.

         235.    Count One is brought on behalf of all Class members who acquired EOS

  Securities in or traceable to the ICO.

         236.    This Count is brought pursuant to Sections 5 and 12(a)(1) of the Securities Act,

  12 U.S.C. §§ 77e and 77l(a)(1), on behalf of the Class, against block.one.

         237.    The EOS Securities are securities within the meaning of Section 2(a)(1) of the

  Securities Act, 15 U.S.C. §77b(a)(1).

         238.    Block.one promoted, offered, or sold securities through and after the EOS ICO.

         239.    Block.one was the issuer of EOS Securities in the EOS ICO.

         240.     No Defendant or other person filed with the SEC a registration statement for the

  offer and sale of EOS securities through or following the EOS ICO, no registration statement

  was in effect at the time of the EOS ICO, and no exemption to the registration statement was

  available.

         241.    By virtue of the foregoing, without registration statement in effect as to the EOS

  securities, block.one, directly and indirectly, made use of the means and instruments of

  transportation or communications in interstate commerce and of the mails to offer to sell,

  through the use of means of a prospectus, securities for which no registration statement has been

  filed and no exemption to the registration statement was available.




                                                   66
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 70 of 81




       242.      Defendant block.one has already admitted to the above violations.

       243.      By virtue of the conduct alleged herein, block.one is liable for the wrongful

conduct complained of herein and is liable to the Plaintiff and the Class for rescission and

damages suffered.

       B.        Count Two: Violation of Section 12(a)(2) of the Securities Act Asserted
                 Against All Defendants

       244.      Plaintiff repeats and realleges every allegation contained above as if fully alleged

in this Count.

       245.      This Count is brought pursuant to Section 12(a)(2) of the Securities Act, 15

U.S.C. §77k, on behalf of the Class, against each of the Defendants.

       246.      Count Two is brought on behalf of all Class members who acquired EOS

Securities in or traceable to the ICO.

       247.      The EOS Securities are securities within the meaning of Section 2(a)(1) of the

Securities Act, 15 U.S.C. §77b(a)(1), and block.one is the issuer of the securities purchased by

Plaintiff and the Class.

       248.      Defendants offered, sold, and/or solicited the purchase of (or assisted in the offer,

sale, or solicitation of the purchase of) the EOS Securities within the meaning of the Securities

Act, by means of a prospectus, as that term is broadly construed.

       249.      In addition, Blumer offered, sold and/or solicited the purchase (or assisted in the

offer, sale, or solicitation of the purchase of) the EOS Securities within the meaning of the

Securities Act by means of their oral representations made prior to and during the ICO, including

his statement referred to in paragraphs 159, 164 and 166.

       250.      Likewise, Larimer offered, sold and/or solicited the purchase (or assisted in the

offer, sale, or solicitation of the purchase of) the EOS Securities within the meaning of the




                                                  67
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 71 of 81




Securities Act by means of their oral representations made prior to and during the ICO, including

his statement referred to in paragraph 152.

       251.       And Grigg offered, sold and/or solicited the purchase (or assisted in the offer,

sale, or solicitation of the purchase of) the EOS Securities within the meaning of the Securities

Act by means of their oral representations made prior to and during the ICO, including his

statement referred to in paragraph 155.

       252.       Defendants’ statements made in connection with the offer, sale or solicitation of

the purchase of the EOS Securities included untrue statements of material fact, and/or omitted to

state material facts, necessary in order to make the statements, in light of the circumstances

under which they were made, not misleading.

       253.       Defendants acted negligently in that they did not exercise reasonable care to

ensure that the statements they made in connection with the offer, sale or solicitation of the

purchase of the EOS Securities did not include untrue or misleading statements or omissions of

material fact.

       254.       This Count does not sound in fraud. Rather, this Count is based solely on

negligence. For purposes of asserting this and its other claims under the Securities Act, Plaintiff

does not allege that any Defendant acted with intentional, reckless or otherwise fraudulent intent

with regard to their statements made in connection with the ICO.

       255.       The statements Defendants made in connection with the ICO – including

statements made in the White Paper, and at all associated conferences, YouTube videos, press

releases, interviews, and other statements made for the purpose of offering and/or selling the

EOS Securities – fall within the broad definition of “prospectus” in Section 12(a)(2) of the

Securities Act.




                                                 68
         Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 72 of 81




         256.   When they acquired the EOS Securities, Plaintiff and the other members of the

Class did not know, nor could they have known in the exercise of reasonable care, of the untruths

or omissions contained (and/or incorporated by reference) in the statements Defendants made in

connection with the ICO.

         257.   Plaintiff and the Class acquired EOS Securities pursuant or traceable to the

offering conducted by Defendants and without knowledge of the untruths and omissions alleged

herein. Plaintiff sustained damages, and the price of EOS Securities declined substantially due to

those material misstatements and omissions.

         258.   By virtue of the conduct alleged herein, Defendants are liable for the wrongful

conduct complained of herein and are liable to the Plaintiff and the Class for rescission and

damages suffered.

         C.     Count Three: Violation of Section 15 of the Securities Act Asserted Against
                the Individual Defendants

         259.   Plaintiff repeats and realleges every allegation above as if fully alleged in this

Count.

         260.   This Count is asserted against the Individual Defendants under Section 15 of the

Securities Act, 15 U.S.C. §77o.

         261.   Count Three is brought on behalf of all Class members who acquired EOS

Securities in or traceable to the ICO.

         262.   The Individual Defendants, by virtue of their offices, share ownership,

agreements and specific acts, were at the time of the wrongs alleged herein, and as set forth

herein, controlling persons within the meaning of Section 15 of the Securities Act.           The

Individual Defendants, and each of them, had the power and influence and exercised the same to

cause the unlawful offer and sale of EOS securities as described herein.




                                                69
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 73 of 81




       263.    The Individual Defendants, separately or together, possess, directly or indirectly,

the power to direct or cause the direction of the management and policies of block.one, through

their ownership of voting shares of the Company, by contract, subscription agreement or

otherwise.

       264.    Defendant Blumer controlled block.one through his position as the Chief

Executive Officer of the Company. Further, Blumer was integral in the development of the

design and conception of the EOSIO software that underlie the EOS Blockchain, as well as the

governance structure of the EOS Blockchain.          Blumer also played an integral role in the

promotion of the ICO and the sale of the EOS Securities. Blumer had direct and supervisory

involvement in the day-to-day operations of the Company, and therefore, had the power to

control or influence the particular conduct and statements made that give rise to the securities

violations as alleged herein.

       265.    Defendant Larimer controlled block.one through his position as the Chief

Technology Officer of the Company. Further, Larimer was the chief architect and engineer of

the EOSIO software that underlie the EOS Blockchain, as well as the governance structure of the

EOS Blockchain. Larimer also played an integral role in the promotion of the ICO and the sale

of the EOS Securities. Larimer had direct and supervisory involvement in the day-to-day

operations of the Company, and therefore, had the power to control or influence the particular

conduct and statements made that give rise to the securities violations as alleged herein.

       266.    Defendant Pierce controlled block.one through his position as the Chief Strategy

Officer of the Company. Pierce played an integral role in the promotion of the ICO and the sale

of the EOS Securities.      Pierce had direct and supervisory involvement in the day-to-day




                                                70
            Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 74 of 81




   operations of the Company, and therefore, had the power to control or influence the particular

   conduct and statements made that give rise to the securities violations as alleged herein.

           267.     Defendant Grigg controlled block.one through his early involvement in

   block.one’s development. Among other things, Grigg was the chief author and disseminator of

   various publications that purported to describe the EOSIO software and the EOS Blockchain.

   Grigg had direct and supervisory involvement in the day-to-day operations of the Company, and

   therefore, had the power to control or influence the particular conduct and statements made that

   give rise to the securities violations as alleged herein.

           268.     The Individual Defendants culpably participated in the violations of Sections 5,

   12(a)(1) and 12(a)(2) of the Securities Act.

           269.     By virtue of the conduct alleged herein, the Individual Defendants are liable for

   the wrongful conduct complained of herein and are liable to the Plaintiff and the Class for

   rescission and damages suffered.

XIII.   EXCHANGE ACT COUNTS AND DEFENDANTS

           A.       Count Four: Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                    Promulgated Thereunder Asserted Against All Defendants

           270.     Plaintiff repeats and realleges every allegation contained above as if fully alleged

   in this Count.

           271.     The EOS Securities are securities within the meaning of Section 2(a)(1) of the

   Securities Act, 15 U.S.C. §77b(a)(1). Defendant block.one, by engaging in the conduct described

   above, promoted, offered, or sold EOS securities.

           272.     Count Four is brought on behalf of all Class members who purchased the EOS

   Securities during the period of June 26, 2017 to June 4, 2019.




                                                     71
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 75 of 81




       273.    Section 10(b) of the Exchange Act (15 U.S.C. §78j(b)) and Rule 10b-5(b)

promulgated thereunder (17 C.F.R. §240.10b-5(b)) make it illegal, in connection with the

purchase or sale of any security, “for any person, directly or indirectly, by the use of any means

or instrumentality of interstate commerce, or of the mails or of any facility of any national

securities exchange . . . to make any untrue statement of a material fact or to omit to state a

material fact necessary in order to make the statements made, in the light of the circumstances

under which they were made, not misleading.”

       274.    Defendants carried out a plan, scheme and course of conduct which was intended

to and did: (1) deceive the investing public, including Plaintiff and other Class members, as

alleged herein; and (2) cause Plaintiff and other members of the Class to purchase EOS

Securities at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, each of the Defendants took the actions set forth herein.

       275.    During the Class Period, these Defendants disseminated or approved the false

statements specified herein, among others, which they knew or recklessly disregarded were

materially misleading in that they contained material misrepresentations and failed to disclose

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not materially misleading.

       276.    These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements made not misleading; and (c) engaged in acts, practices and a course of business

that operated as a fraud and deceit upon the purchasers of the Company’s common stock in an

effort to maintain artificially high market prices for EOS Securities in violation of Section 10(b)

of the Exchange Act and Rule 10b-5 promulgated thereunder.




                                                72
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 76 of 81




       277.    These Defendants, individually and in concert, directly and indirectly, by the use,

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

in a continuous course of conduct to conceal adverse material information about the business and

future prospects of EOS Securities as specified herein.

       278.    These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of EOS Securities’ value and

performance and continued substantial growth, which included the making of, or participation in

the making of, materially false and misleading statements, including statements that omitted to

state material facts necessary in order to make the statements made about block.one’s business

operations and future prospects in the light of the circumstances under which they were made,

not misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business that operated as a fraud and deceit upon the purchasers of EOS Securities.

       279.    As described above, these Defendants acted with scienter throughout the Class

Period, in that they either had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. These

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly

and for the purpose and effect of concealing the Company’s true condition and growth prospects,

thereby artificially inflating the price of its common stock. As demonstrated by Defendants’

omissions and misstatements concerning the Company’s business strategy, these Defendants, if

they did not have actual knowledge of the misrepresentations and omissions alleged, were

reckless in failing to obtain such knowledge by deliberately refraining from taking those steps




                                                 73
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 77 of 81




necessary to discover whether those statements were materially false or misleading, or suffered

from actionable material omissions.

       280.      As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the price of EOS Securities was

artificially inflated. In ignorance of the fact that price of EOS Securities was artificially inflated,

and relying directly or indirectly on the false, misleading, and materially incomplete statements

made and approved by these Defendants, or upon the integrity of the market in which its

common stock traded, and/or on the absence of material adverse information that was known to

or recklessly disregarded by these Defendants but not disclosed in public statements by

Defendants, Plaintiff and the other members of the Class acquired EOS Securities at artificially

high prices and were damaged thereby.

       281.      By reason of the foregoing, these Defendants have violated Section 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       282.      As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their respective

purchases and sales of EOS Securities.

       B.        Count Five: Violation of Section 20(a) of the Exchange Act Asserted Against
                 the Individual Defendants

       283.      Plaintiff repeats and realleges every allegation contained above as if fully alleged

in this Count.

       284.      The EOS Securities are securities within the meaning of Section 2(a)(1) of the

Securities Act, 15 U.S.C. §77b(a)(1).

       285.      This Count is asserted against the Individual Defendants under Section 20(a) of

the Exchange Act, 15 U.S.C. §78t.




                                                  74
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 78 of 81




       286.    Count Five is brought on behalf of all Class members who purchased the EOS

Securities during the period of June 26, 2017 to June 4, 2019.

       287.    The Individual Defendants acted as controlling persons of block.one and the EOS

Securities within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their high-level positions, agency, ownership and contractual rights, and participation in

and/or awareness of block.one’s operations and/or intimate knowledge of the false statements

disseminated to the investing public, these Defendants had the power to influence and control,

and did influence and control, directly or indirectly, the decision-making of block.one and the

issuance of the EOS Securities, including the content and dissemination of the various statements

that Plaintiff contends are false and misleading. These Defendants were provided with or had

unlimited access to copies of block.one’s reports, press releases, and other public statements

alleged by Plaintiff to have been misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of those statements.

       288.    Defendant Blumer controlled block.one through his position as the Chief

Executive Officer of the Company. Further, Blumer was integral in the development of the

design and conception of the EOSIO software that underlie the EOS Blockchain, as well as the

governance structure of the EOS Blockchain.          Blumer also played an integral role in the

promotion of the ICO and the sale of the EOS Securities. Blumer had direct and supervisory

involvement in the day-to-day operations of the Company, and therefore, had the power to

control or influence the particular conduct and statements made that give rise to the securities

violations as alleged herein.

       289.    Defendant Larimer controlled block.one through his position as the Chief

Technology Officer of the Company. Further, Larimer was the chief architect and engineer of




                                                75
        Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 79 of 81




the EOSIO software that underlie the EOS Blockchain, as well as the governance structure of the

EOS Blockchain. Larimer also played an integral role in the promotion of the ICO and the sale

of the EOS Securities. Larimer had direct and supervisory involvement in the day-to-day

operations of the Company, and therefore, had the power to control or influence the particular

conduct and statements made that give rise to the securities violations as alleged herein.

       290.    Defendant Pierce controlled block.one through his position as the Chief Strategy

Officer of the Company. Pierce played an integral role in the promotion of the ICO and the sale

of the EOS Securities.      Pierce had direct and supervisory involvement in the day-to-day

operations of the Company, and therefore, had the power to control or influence the particular

conduct and statements made that give rise to the securities violations as alleged herein.

       291.    Defendant Grigg controlled block.one through his early involvement in

block.one’s formation and development. Among other things, Grigg was the chief author and

disseminator of various publications that purported to describe the EOSIO software and the EOS

Blockchain. Grigg had direct and supervisory involvement in the day-to-day operations of the

Company, and therefore, had the power to control or influence the particular conduct and

statements made that give rise to the securities violations as alleged herein.

       292.    The Individual Defendants culpably participated in the violation of Section 10(b)

of the Exchange Act.

       293.    As set forth above, the Individual Defendants violated Section 10(b), and Rule

10b-5 promulgated thereunder, by their acts and omissions as alleged in this Complaint.

       294.    As a direct and proximate result of the foregoing wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of EOS

Securities.




                                                 76
          Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 80 of 81




XIV.   PRAYER FOR RELIEF

         WHEREFORE, on behalf of themselves and the Class, Plaintiff prays:

         1.      That the Court maintain this action as a Class action, that Plaintiff be named as

  Class Representative of the Class, that the undersigned be named as Lead Counsel of the Class,

  and direct that notice of this action be given to Class members;

         2.      Awarding compensatory damages in favor of Plaintiff and the other Class

  members against all Defendants, jointly and severally, for all damages sustained as a result of

  Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         3.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

  this action, including counsel fees and expert fees;

         4.      Awarding rescission or a rescissory measure of damages; and

          5.     Awarding such equitable and/or injunctive or other relief as the case may require

  or as this Court may deem just and proper.

  DEMAND FOR JURY TRIAL

         Plaintiff hereby respectfully demands a jury trial as provided by Rule 38(b) of the Federal

  Rules of Civil Procedure.




                                                   77
       Case 1:20-cv-02809-LAK Document 66 Filed 09/18/20 Page 81 of 81




Dated: September 18, 2020
       New York, New York
                                      Respectfully submitted,

                                      GRANT & EISENHOFER P.A.

                                      /s/ Daniel L. Berger
                                      Jay W. Eisenhofer
                                      Daniel L. Berger
                                      Caitlin M. Moyna
                                      485 Lexington Avenue
                                      New York, NY 10017
                                      Tel.: (646) 722-8500
                                      Fax: (646) 722-8501
                                      Email: jeisenhofer@gelaw.com
                                      Email: dberger@gelaw.com
                                      Email: cmoyna@gelaw.com

                                      Lead Counsel for the Class and for Lead
                                      Plaintiff Crypto Assets Opportunity Fund

                                      BLUHM LEGAL CLINIC OF THE
                                      NORTHWESTERN PRITZKER SCHOOL
                                      OF LAW, COMPLEX CIVIL LITIGATION
                                      AND INVESTOR PROTECTION CENTER

                                      J. Samuel Tenenbaum
                                      375 East Chicago Ave.
                                      Chicago, IL 60611
                                      Tel: (312) 503-4808
                                      Email: s-tenenbaum@law.northwestern.edu

                                      Counsel for Lead Plaintiff Crypto Asset
                                      Opportunity Fund

                                      IEVGENIIA VATRENKO, ESQ.

                                      Ievgeniia P. Vatrenko
                                      2 Northside Piers
                                      Brooklyn, NY 11249
                                      Tel: (718) 451-6384
                                      jenny@vatrenkoesq.com

                                      Counsel for Lead Plaintiff Crypto Asset
                                      Opportunity Fund




                                     78
